 



EXHIBIT 10.1
CAPSTEAD MORTGAGE CORPORATION
25,000 Capital Securities
Fixed/Floating Rate Capital Securities
(Liquidation Amount $1,000.00 per Capital Security)
PLACEMENT AGREEMENT
 
September 8, 2006
FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Memphis, Tennessee 38117
Keefe, Bruyette & Woods, Inc.
787 7th Avenue
4th Floor
New York, New York 10019
Ladies and Gentlemen:
     Capstead Mortgage Corporation, a Maryland corporation (the “Company”), and
its financing subsidiary, Capstead Mortgage Trust III, a Delaware statutory
trust (the “Trust,” and hereinafter together with the Company, the “Offerors”),
hereby confirm their agreement (this “Agreement”) with you as placement agents
(the “Placement Agents”), as follows:
     Section 1. Issuance and Sale of Securities.
     1.1. Introduction. The Offerors propose to issue and sell at the Closing
(as defined in Section 2.3.1 hereof) 25,000 of the Trust’s Fixed/Floating Rate
Capital Securities, with a liquidation amount of $1,000.00 per capital security
(the “Capital Securities”), to First Tennessee Bank National Association, a
national banking association organized under the laws of the United States of
America (the “Purchaser”) pursuant to the terms of a Subscription Agreement
entered into, or to be entered into on or prior to the Closing Date (as defined
in Section 2.3.1 hereof), between the Offerors and the Purchaser (the
“Subscription Agreement”), the form of which is attached hereto as Exhibit A and
incorporated herein by this reference.
     1.2. Operative Agreements. The entire proceeds from the sale by the Trust
to the holders of the Capital Securities shall be combined with the entire
proceeds from the sale by the Trust to the Company of its common securities (the
“Common Securities”), and shall be used by the Trust to purchase $25,774,000.00
in principal amount of the Fixed/Floating Rate Junior Subordinated Debentures
(the “Debentures”) of the Company. The Capital Securities and the Common
Securities for the Trust shall be issued pursuant to an Amended and Restated
Declaration of Trust among WTC, as Delaware trustee (the “Delaware Trustee”),
WTC, as institutional trustee (the “Institutional Trustee”), the Administrators
named therein, and the Company, to be dated as of the Closing Date and in
substantially the form heretofore
Capstead Mortgage Corporation/Placement Agreement

 



--------------------------------------------------------------------------------



 



delivered to the Placement Agents (the “Trust Agreement”). The Debentures shall
be issued pursuant to an Indenture (the “Indenture”), to be dated as of the
Closing Date, between the Company and WTC, as indenture trustee (the “Indenture
Trustee”). The documents identified in this Section 1.2 and in Section 1.1 are
referred to herein as the “Operative Documents.”
     1.3. Rights of Purchaser. The Capital Securities shall be offered and sold
by the Trust directly to the Purchaser without registration of any of the
Capital Securities, the Debentures under the Securities Act of 1933, as amended
(the “Securities Act”), or any other applicable securities laws in reliance upon
exemptions from the registration requirements of the Securities Act and other
applicable securities laws. The Offerors agree that this Agreement shall be
incorporated by reference into the Subscription Agreement and the Purchaser
shall be entitled to each of the benefits of the Placement Agents and the
Purchaser under this Agreement and shall be entitled to enforce obligations of
the Offerors under this Agreement as fully as if the Purchaser were a party to
this Agreement. The Offerors and the Placement Agents have entered into this
Agreement to set forth their understanding as to their relationship and their
respective rights, duties and obligations.
     1.4. Legends. Upon original issuance thereof, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Capital Securities and Debentures certificates shall each contain a
legend as required pursuant to any of the Operative Documents.
     Section 2. Purchase of Capital Securities.
     2.1. Exclusive Rights; Purchase Price. From the date hereof until the
Closing Date (which date may be extended by mutual agreement of the Offerors and
the Placement Agents), the Offerors hereby grant to the Placement Agents the
exclusive right to arrange for the sale of the Capital Securities to the
Purchaser at a purchase price of $1,000.00 per Capital Security.
     2.2. Subscription Agreement. The Offerors hereby agree to evidence their
acceptance of the subscription by countersigning a copy of the Subscription
Agreement and returning the same to the Placement Agents.
     2.3. Closing and Delivery of Payment.
          2.3.1. Closing; Closing Date. The sale and purchase of the Capital
Securities by the Offerors to the Purchaser shall take place at a closing (the
“Closing”) at the offices of Lewis, Rice & Fingersh, L.C., at 10:00 a.m. (St.
Louis time) on September 11, 2006, or such other business day as may be agreed
upon by the Offerors and the Placement Agents (the “Closing Date”); provided,
however, that in no event shall the Closing Date occur later than September 29,
2006 unless consented to by the Purchaser. Payment by the Purchaser shall be
payable in the manner set forth in the Subscription Agreement and shall be made
prior to or on the Closing Date.
          2.3.2. Delivery. The certificates for the Capital Securities shall be
in definitive form, registered in the name of the Purchaser, or the Purchaser’s
designee, and in the aggregate amount of the Capital Securities purchased by the
Purchaser.
          2.3.3. Transfer Agent. The Offerors shall deposit the certificates
representing the Capital Securities with the Institutional Trustee or other
appropriate party prior to the Closing Date.
     2.4. Placement Agents’ Fees and Expenses.
          2.4.1. Placement Agents’ Compensation. Because the proceeds from the
sale of the Capital Securities shall be used to purchase the Debentures from the
Company, the Company shall pay an
Capstead Mortgage Corporation/Placement Agreement

2



--------------------------------------------------------------------------------



 



aggregate of $27.50 for each $1,000.00 of principal amount of Debentures sold to
the Trust (excluding the Debentures related to the Common Securities purchased
by the Company). Of this amount, $13.75 for each $1,000.00 of principal amount
of Debentures shall be payable to FTN Financial Capital Markets and $13.75 for
each $1,000.00 of principal amount of Debentures shall be payable to Keefe,
Bruyette & Woods, Inc. Such amount shall be delivered to WTC or such other
person designated by the Placement Agents on the Closing Date and shall be
allocated between and paid to the respective Placement Agents as directed by the
Placement Agents.
          2.4.2. Costs and Expenses. Whether or not this Agreement is terminated
or the sale of the Capital Securities is consummated, the Company hereby
covenants and agrees that it shall pay or cause to be paid (directly or by
reimbursement) all reasonable costs and expenses incident to the performance of
the obligations of the Offerors under this Agreement, including all fees,
expenses and disbursements of counsel and accountants for the Offerors; all
reasonable expenses incurred by the Offerors incident to the preparation,
execution and delivery of the Trust Agreement and the Indenture; and all other
reasonable costs and expenses incurred by the Offerors incident to the
performance of the obligations of the Company hereunder and under the Trust
Agreement. The Placement Agents shall pay or cause to be paid all costs and
expenses incident to the performance of its obligations under this Agreement,
including all fees, expenses and disbursements of its counsel and all other
costs and expenses incurred by the Placement Agents incident to the performance
of its obligations hereunder.
     2.5. Failure to Close. If any of the conditions to the Closing specified in
this Agreement shall not have been fulfilled to the satisfaction of the
Placement Agents or if the Closing shall not have occurred on or before
10:00 a.m. (St. Louis time) on September 29, 2006, then each party hereto,
notwithstanding anything to the contrary in this Agreement, shall be relieved of
all further obligations under this Agreement without thereby waiving any rights
it may have by reason of such nonfulfillment or failure; provided, however, that
the obligations of the parties under Sections 2.4.2, 7.5 and 9 shall not be so
relieved and shall continue in full force and effect.
     Section 3. Closing Conditions. The obligations of the Purchaser and the
Placement Agents on the Closing Date shall be subject to the accuracy, at and as
of the Closing Date, of the representations and warranties of the Offerors
contained in this Agreement, to the accuracy, at and as of the Closing Date, of
the statements of the Offerors made in any certificates pursuant to this
Agreement, to the performance by the Offerors of their respective obligations
under this Agreement, to compliance, at and as of the Closing Date, by the
Offerors with their respective agreements herein contained, and to the following
further conditions:
     3.1. Opinions of Counsel. On the Closing Date, the Placement Agents shall
have received the following favorable opinions, each dated as of the Closing
Date: (a) from Andrews Kurth LLP, counsel for the Company and addressed to the
Purchaser, the Placement Agents, the Offerors and WTC in substantially the form
set forth on Exhibit B-1 attached hereto and incorporated herein by this
reference, (b) from Hogan & Hartson L.L.P., Maryland counsel for the Company and
addressed to the Purchaser, the Placement Agents, the Offerors and WTC in
substantially the form set forth on Exhibit B-2 attached hereto and incorporated
herein by this reference, (c) from Richards, Layton & Finger, P.A., special
Delaware counsel to the Trust and addressed to the Purchaser, the Placement
Agents and the Offerors, in substantially the form set forth on Exhibit B-3
attached hereto and incorporated herein by this reference and (d) from Lewis,
Rice & Fingersh, L.C., special tax counsel to the Offerors, and addressed to the
Placement Agents and the Offerors, addressing the items set forth on Exhibit B-4
attached hereto and incorporated herein by this reference, subject to the
receipt by Lewis, Rice & Fingersh, L.C. of a representation letter from the
Company in the form set forth in Exhibit B-4 completed in a manner reasonably
satisfactory to Lewis, Rice & Fingersh, L.C. (collectively, the “Offerors’
Counsel Opinions”). In rendering the Offerors’ Counsel Opinions, counsel to the
Offerors may rely as to factual matters upon
Capstead Mortgage Corporation/Placement Agreement

3



--------------------------------------------------------------------------------



 



certificates or other documents furnished by officers, directors and trustees of
the Offerors (copies of which shall be delivered to the Placement Agents and the
Purchaser) and by government officials, and upon such other documents as counsel
to the Offerors may, in their reasonable opinion, deem appropriate as a basis
for the Offerors’ Counsel Opinions. Counsel to the Offerors may specify the
jurisdictions in which they are admitted to practice and that they are not
admitted to practice in any other jurisdiction and are not experts in the law of
any other jurisdiction. If the Offerors’ counsel is not admitted to practice in
the State of New York, the opinion of Offerors’ counsel may assume, for purposes
of the opinion, that the laws of the State of New York are substantively
identical, in all respects material to the opinion, to the internal laws of the
state in which such counsel is admitted to practice. Such Offerors’ Counsel
Opinions shall not state that they are to be governed or qualified by, or that
they are otherwise subject to, any treatise, written policy or other document
relating to legal opinions, including, without limitation, the Legal Opinion
Accord of the ABA Section of Business Law (1991).
     3.2. Officer’s Certificate. At the Closing Date, the Purchaser and the
Placement Agents shall have received certificates from an authorized officer of
the Company, dated as of the Closing Date, stating that (i) the representations
and warranties of the Offerors set forth in Section 5 hereof are true and
correct as of the Closing Date and that the Offerors have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to the Closing Date, (ii) since the date of this Agreement
the Offerors have not incurred any liability or obligation, direct or
contingent, or entered into any material transactions, other than in the
ordinary course of business, which is material to the Offerors, and
(iii) covering such other matters as the Placement Agents may reasonably
request.
     3.3. Administrator’s Certificate. At the Closing Date, the Purchaser and
the Placement Agents shall have received a certificate of one or more
Administrators of the Trust, dated as of the Closing Date, stating that the
representations and warranties of the Trust set forth in Section 5 are true and
correct as of the Closing Date and that the Trust has complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the Closing Date.
     3.4. Purchase Permitted by Applicable Laws; Legal Investment. The purchase
of and payment for the Capital Securities as described in this Agreement and
pursuant to the Subscription Agreement shall (a) not be prohibited by any
applicable law or governmental regulation, (b) not subject the Purchaser or the
Placement Agents to any penalty or, in the reasonable judgment of the Purchaser
and the Placement Agents, other onerous conditions under or pursuant to any
applicable law or governmental regulation, and (c) be permitted by the laws and
regulations of the jurisdictions to which the Purchaser and the Placement Agents
are subject.
     3.5. Consents and Permits. The Company and the Trust shall have received
all consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.
     3.6. Information. Prior to or on the Closing Date, the Offerors shall have
furnished to the Placement Agents such further information, certificates,
opinions and documents addressed to the Purchaser and the Placement Agents,
which the Placement Agents may reasonably request, including, without
limitation, a complete set of the Operative Documents or any other documents or
certificates required by this Section 3; and all proceedings taken by the
Offerors in connection with the issuance, offer and sale of the Capital
Securities as herein contemplated shall be reasonably satisfactory in form and
substance to the Placement Agents.
     If any condition specified in this Section 3 shall not have been fulfilled
when and as required in this Agreement, or if any of the opinions or
certificates mentioned above or elsewhere in this Agreement
Capstead Mortgage Corporation/Placement Agreement

4



--------------------------------------------------------------------------------



 



shall not be reasonably satisfactory in form and substance to the Placement
Agents, this Agreement may be terminated by the Placement Agents by notice to
the Offerors at any time at or prior to the Closing Date. Notice of such
termination shall be given to the Offerors in writing or by telephone or
facsimile confirmed in writing.
     Section 4. Conditions to the Offerors’ Obligations. The obligations of the
Offerors to sell the Capital Securities to the Purchaser and consummate the
transactions contemplated by this Agreement shall be subject to the accuracy, at
and as of the Closing Date, of the representations and warranties of the
Placement Agents contained in this Agreement and to the following further
conditions:
     4.1. Executed Agreement. The Offerors shall have received from the
Placement Agents an executed copy of this Agreement.
     4.2. Fulfillment of Other Obligations. The Placement Agents shall have
fulfilled all of their other obligations and duties required to be fulfilled
under this Agreement prior to or at the Closing.
     Section 5. Representations and Warranties of the Offerors. Except as set
forth on the Disclosure Schedule (as defined in Section 11.1) attached hereto,
if any, the Offerors jointly and severally represent and warrant to the
Placement Agents and the Purchaser as of the date hereof and as of the Closing
Date as follows:
     5.1. Securities Law Matters.
          (a) Neither the Company nor the Trust, nor any of their “Affiliates”
(as defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), nor any person acting on any of their behalf has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration under the
Securities Act of any of the Capital Securities or the Debentures (collectively,
the “Securities”).
          (b) Neither the Company nor the Trust, nor any of their Affiliates,
nor any person acting on its or their behalf has (i) other than the Placement
Agents, offered for sale or solicited offers to purchase the Securities or
(ii) engaged in any form of offering, general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of any of the Securities.
          (c) The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Securities Act.
          (d) Neither the Company nor the Trust is or, after giving effect to
the offering and sale of the Capital Securities and the consummation of the
transactions described in this Agreement, will be an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”).
          (e) Neither the Company nor the Trust has paid or agreed to pay to any
person or entity (other than the Placement Agents) any compensation for
soliciting another to purchase any of the Securities.
          (f) The Company is a “qualified purchaser” within the meaning of
section 2(a)(51) of the Investment Company Act and will purchase the Common
Securities for its own account.
     5.2. Organization, Standing and Qualification of the Trust. The Trust has
been duly created and is validly existing in good standing as a statutory trust
under the Delaware Statutory Trust Act
Capstead Mortgage Corporation/Placement Agreement

5



--------------------------------------------------------------------------------



 



(the “Statutory Trust Act”) with the power and authority to own property and to
conduct the business it transacts and proposes to transact and to enter into and
perform its obligations under the Operative Documents. The Trust is duly
qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the Trust. The Trust is not a party to or otherwise bound by any
agreement other than the Operative Documents. The Trust is and will, under
current law, be classified for federal income tax purposes as a grantor trust
and not as an association taxable as a corporation.
     5.3. Trust Agreement. The Trust Agreement has been duly authorized by the
Company and, on the Closing Date, will have been duly executed and delivered by
the Company and the Administrators of the Trust, and, assuming due
authorization, execution and delivery by the Delaware Trustee and the
Institutional Trustee, will be a valid and binding obligation of the Company and
such Administrators, enforceable against them in accordance with its terms,
subject to (a) applicable bankruptcy, insolvency, moratorium, receivership,
reorganization, liquidation and other laws relating to or affecting creditors’
rights generally, and (b) general principles of equity (regardless of whether
considered and applied in a proceeding in equity or at law) (“Bankruptcy and
Equity”). Each of the Administrators of the Trust is an employee or a director
of the Company and has been duly authorized by the Company to execute and
deliver the Trust Agreement.
     5.4. Indenture. The Indenture has been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered by the Company,
and, assuming due authorization, execution and delivery by the Indenture
Trustee, will be a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to Bankruptcy and Equity.
     5.5. Capital Securities and Common Securities. The Capital Securities and
the Common Securities have been duly authorized by the Trust Agreement and, when
issued and delivered against payment therefor on the Closing Date to the
Purchaser, in the case of the Capital Securities, and to the Company, in the
case of the Common Securities, will be validly issued and represent undivided
beneficial interests in the assets of the Trust. None of the Capital Securities
or the Common Securities is subject to preemptive or other similar rights. On
the Closing Date, all of the issued and outstanding Common Securities will be
directly owned by the Company free and clear of any pledge, security interest,
claim, lien or other encumbrance.
     5.6. Debentures. The Debentures have been duly authorized by the Company
and, at the Closing Date, will have been duly executed and delivered to the
Indenture Trustee for authentication in accordance with the Indenture, and, when
authenticated in the manner provided for in the Indenture and delivered against
payment therefor by the Trust, will constitute valid and binding obligations of
the Company entitled to the benefits of the Indenture enforceable against the
Company in accordance with their terms, subject to Bankruptcy and Equity.
     5.7. Power and Authority. This Agreement has been duly authorized, executed
and delivered by the Company and the Trust and constitutes the valid and binding
obligation of the Company and the Trust, enforceable against the Company and the
Trust in accordance with its terms, subject to Bankruptcy and Equity.
     5.8. No Defaults. The Trust is not in violation of the Trust Agreement or,
to the knowledge of the Administrators, any provision of the Statutory Trust
Act. The execution, delivery and performance by the Company or the Trust of this
Agreement or the Operative Documents to which it is a party, and the
consummation of the transactions contemplated herein or therein and the use of
the proceeds therefrom, will not conflict with or constitute a breach of, or a
default under, or result in the creation or imposition of any lien, charge or
other encumbrance upon any property or assets of the Trust, the Company or any
of
Capstead Mortgage Corporation/Placement Agreement

6



--------------------------------------------------------------------------------



 



the Company’s Subsidiaries (as defined in Section 5.11 hereof) pursuant to any
contract, indenture, mortgage, loan agreement, note, lease or other instrument
to which the Trust, the Company or any of its Subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of any of them is subject, except for a conflict, breach, default, lien, charge
or encumbrance which could not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect nor will such action result in any
violation of the Trust Agreement or the Statutory Trust Act or require the
consent, approval, authorization or order of any court or governmental agency or
body. As used herein, the term “Material Adverse Effect” means any one or more
effects that individually or in the aggregate (i) are material and adverse to
the Offerors’ ability to consummate the transactions contemplated herein or in
the Operative Documents, (ii) could cause the Company to fail to be organized or
operated in conformity with the requirements for qualification and taxation as a
real estate investment trust (“REIT”) under Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended (the “Code”), or (iii) are material
and adverse to the financial condition, earnings, business, liabilities and
assets of the Company and its Subsidiaries taken as whole, whether or not
arising from transactions occurring in the ordinary course of business.
     5.9. Organization, Standing and Qualification of the Company. The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of Maryland, with all requisite corporate power and
authority to own its properties and conduct the business it transacts and
proposes to transact, and is duly qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of the Company
to be so qualified would not, singly or in the aggregate, have a Material
Adverse Effect.
     5.10. Capital Stock of the Company. All of the issued and outstanding
shares of capital stock of the Company are validly issued, fully paid and
non-assessable; and none of the issued and outstanding capital stock of the
Company was issued in violation of any preemptive or similar rights arising by
operation of law, under the charter or by-laws of such entity or under any
agreement to which the Company is a party.
     5.11. Subsidiaries of the Company. The Company has no “significant
subsidiaries” (as defined in Section 1-02(w) of Regulation S-X to the Securities
Act.
     5.12. Permits. The Company and each of its subsidiaries (as defined in
Section 1-02(x) of Regulation S-X to the Securities Act) (the “Subsidiaries”)
have all requisite power and authority, and all necessary authorizations,
approvals, orders, licenses, certificates and permits of and from regulatory or
governmental officials, bodies and tribunals, to own or lease their respective
properties and to conduct their respective businesses as now being conducted,
except such authorizations, approvals, orders, licenses, certificates and
permits which, if not obtained and maintained, would not, singly or in the
aggregate, have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such authorizations, approvals, orders,
licenses, certificates or permits which, singly or in the aggregate, if the
failure to be so licensed or approved is the subject of an unfavorable decision,
ruling or finding, would, singly or in the aggregate, have a Material Adverse
Effect; and the Company and its Subsidiaries are in compliance with all
applicable laws, rules, regulations and orders and consents, the violation of
which would, singly or in the aggregate, have a Material Adverse Effect.
     5.13. Conflicts, Authorizations and Approvals. Neither the Company nor any
of its Subsidiaries is in violation of its respective articles or certificate of
incorporation, charter or by-laws or similar organizational documents or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note,
Capstead Mortgage Corporation/Placement Agreement

7



--------------------------------------------------------------------------------



 



lease or other agreement or instrument to which either the Company or any of its
Subsidiaries is a party, or by which it or any of them may be bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject, the effect of which violation or default in performance or observance
would have, singly or in the aggregate, a Material Adverse Effect.
     5.14. Financial Statements.
          (a) The consolidated balance sheets of the Company and all of its
Subsidiaries as of December 31, 2005 and December 31, 2004 and related
consolidated income statements and statements of changes in shareholders’ equity
for the three years ended December 31, 2005 together with the notes thereto, and
the consolidated balance sheets of the Company and all of its Subsidiaries as of
June 30, 2006 and the related consolidated income statements and statements of
changes in shareholders’ equity for the six months then ended, copies of each of
which have been provided to the Placement Agents (together, the “Financial
Statements”), have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein) and fairly present in all material respects the financial
position and the results of operations and changes in shareholders’ equity of
the Company and all of its Subsidiaries as of the dates and for the periods
indicated (subject, in the case of interim financial statements, to normal
recurring year-end adjustments, none of which shall be material).
          (b) Since the respective dates of the Financial Statements, there has
been (i) no material adverse change or development with respect to the financial
condition or earnings of the Company and all of its Subsidiaries, taken as a
whole, or (ii) any dividend or distribution of any kind declared, paid or made
by the Company on any class of its capital stock other than regular quarterly
dividends on the Company’s common stock, regular quarterly dividends on the
Company’s Series A preferred stock and regular monthly dividends on the
Company’s Series B preferred stock.
          (c) The accountants of the Company who certified the Financial
Statements are independent public accountants of the Company and its
Subsidiaries within the meaning of the Securities Act and the rules and
regulations thereunder.
          (d) The books, records and accounts of the Company accurately and
fairly reflect, in reasonable detail, the transactions in, and dispositions of,
the assets of, and the results of operations of, the Company. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
     5.15. Exchange Act Reporting. The reports filed with the Securities and
Exchange Commission (the “Commission”) by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the regulations
thereunder at the time they were filed with the Commission complied as to form
in all material respects with the requirements of the Exchange Act and such
reports did not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading. Other than such instruments, agreements, contracts and other
documents as are filed as exhibits to the Company’s Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K, there are no
instruments, agreements, contracts or documents of a character described in
Item 601 of Regulation S-K promulgated by the Commission to which the Company is
a party, other than the Operative Documents.
Capstead Mortgage Corporation/Placement Agreement

8



--------------------------------------------------------------------------------



 



     5.16. Governmental Matters. Neither the Company nor any of its Subsidiaries
is subject or is party to, or has received any notice or advice that any of them
may become subject or party to, any investigation with respect to, any
cease-and-desist order, agreement, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, has
adopted any board resolutions at the request of, any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Company or its Subsidiaries or their respective property
or assets (collectively, the “Governmental Entities”) that currently restricts
in any material respect the conduct of their business or that in any material
manner relates to their capital adequacy, their ability or authority to pay
dividends or make distributions to their shareholders or make payments of
principal or interest on their debt obligations, their management or their
business. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents. Neither the
Company nor any of the Subsidiaries is currently unable to pay dividends or make
distributions to its shareholders with respect to any class of its equity
securities, or prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise, and, in the reasonable judgment of the Company’s management, neither
the Company nor any of the Subsidiaries will be unable in the foreseeable future
to pay dividends or make distributions with respect to any class of equity
securities, or be prohibited from paying principal or interest on its debt
obligations, due to a restriction or limitation, whether by statute, contract or
otherwise.
     5.17. No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its Subsidiaries giving rise to any such liability) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, except (i) for liabilities set forth in the Financial
Statements and (ii) normal fluctuation in the amount of the liabilities referred
to in clause (i) above occurring in the ordinary course of business of the
Company and all of its Subsidiaries since the date of the most recent balance
sheet included in the Financial Statements.
     5.18. Litigation. No charge, investigation, action, suit or proceeding is
pending or, to the knowledge of the Offerors, threatened, against or affecting
the Company or its Subsidiaries or any of their respective properties before or
by any courts or any regulatory, administrative or governmental official,
commission, board, agency or other authority or body, or any arbitrator, wherein
an unfavorable decision, ruling or finding could have, singly or in the
aggregate, a Material Adverse Effect.
     5.19. Labor Matters. No labor dispute with the employees of the Trust or
the Company exists or, to the knowledge of the executive officers of the Trust
or the Company, is imminent, except those which would not, singly or in the
aggregate, have a Material Adverse Effect.
     5.20. Property. Except as disclosed in the Company’s Exchange Act reports
and for liens for (i) taxes and other governmental charges and assessments which
are not yet delinquent or the amount of which is being contested in good faith
by appropriate proceedings; (ii) encumbrances in the nature of zoning
restrictions, easements, rights or restrictions of record on the use of real
property; (iii) statutory or common law liens to secure landlords, lessors or
renters under leases or rental agreements confined to the premises rented;
(iv) liens created under or in connection with asset securitizations, repurchase
agreements, warehouse credit facilities or other loan facilities; and (v) other
liens incurred in the ordinary
Capstead Mortgage Corporation/Placement Agreement

9



--------------------------------------------------------------------------------



 



course of business not material in amount, the Company and each Subsidiary has
good and marketable title to all of its respective real and personal properties,
in each case free and clear of all liens and defects, except for those that
would not, singly or in the aggregate, have a Material Adverse Effect; and all
of the leases and subleases under which the Trust or any Subsidiary holds
properties are in full force and effect, except where the failure of such leases
and subleases to be in full force and effect would not, singly or in the
aggregate, have a Material Adverse Effect; and neither the Company nor any
Subsidiary has any notice of any claim of any sort that has been asserted by
anyone adverse to the rights of a Subsidiary or the Company under any such
leases or subleases, or affecting or questioning the rights of such entity to
the continued possession of the leased or subleased premises under any such
lease or sublease, except for such claims that would not, singly or in the
aggregate, have a Material Adverse Effect.
     5.21. Tax Matters.
          (a) Commencing with its taxable year ended December 31, 1985 the
Company has been, and upon the completion of the transactions contemplated
hereby, the Company will continue to be, organized and operated in conformity
with the requirements for qualification and taxation as a REIT under
Sections 856 through 860 of the Code, and the Company’s proposed method of
operation will enable it to continue to meet the requirements for qualification
and taxation as a REIT under the Code, and no actions have been taken (or not
taken which are required to be taken) which would reasonably be expected to
cause such qualification to be lost. The Company expects to continue to be
organized and to operate in a manner so as to qualify as a REIT in the taxable
year ending December 31, 2006 and succeeding taxable years.
          (b) The Company and each Subsidiary has timely and duly filed all Tax
Returns (as defined below) required to be filed by them, and all such Tax
Returns are true, correct and complete, except for such failures to timely file
or inaccuracies that would not, singly or in the aggregate, have a Material
Adverse Effect. The Company and each Subsidiary has timely and duly paid in full
all material Taxes (as defined below) required to be paid by them (whether or
not such amounts are shown as due on any Tax Return) and has timely and duly
paid all required estimated Tax payments in accordance with applicable law.
There are no federal, state, or other Tax audits or deficiency assessments
proposed or pending with respect to the Company or any Subsidiary, and, to the
knowledge of the Offerors, no such audits or assessments are threatened. As used
herein, the terms “Tax” or “Taxes” mean (i) all federal, state, local, and
foreign taxes, and other assessments of a similar nature (whether imposed
directly or through withholding), including any interest, additions to tax, or
penalties applicable thereto, imposed by any Governmental Entity, and (ii) all
liabilities in respect of such amounts arising as a result of being a member of
any affiliated, consolidated, combined, unitary or similar group, as a successor
to another person or by contract. As used herein, the term “Tax Returns” means
all federal, state, local, and foreign Tax returns, declarations, statements,
reports, schedules, forms, and information returns and any amendments thereto
filed or required to be filed with any Governmental Entity.
          (c) To the knowledge of the Offerors, there are no rulemaking or
similar proceedings before the United States Internal Revenue Service or
comparable federal, state, local or foreign government bodies which involve or
affect the Company or any Subsidiary, which, if the subject of an action
unfavorable to the Company or any Subsidiary, could result in a Material Adverse
Effect.
     5.22. Insurance. The Company and each Subsidiary and their respective
assets and businesses are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts in all material
respects as are customary in the businesses in which they are engaged or propose
to engage after giving effect to the transactions contemplated hereby. All
policies of insurance and fidelity or surety bonds insuring the Company and each
Subsidiary or their respective business, assets, employees, officers and
directors are in full force and effect. The Company and each Subsidiary are in
Capstead Mortgage Corporation/Placement Agreement

10



--------------------------------------------------------------------------------



 



compliance with the terms of such policies and instruments in all material
respects. The Company does not have reason to believe that it or any Subsidiary
will not be able to renew such existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue their respective business at a cost that would not have a
Material Adverse Effect. Within the past twelve months, neither the Company nor
any Subsidiary has been denied any insurance coverage which it has sought or for
which it has applied.
     5.23. Corporate Funds. The Company or, to the knowledge of the Offerors,
any person acting on behalf of the Company, including, without limitation, any
director, officer, agent or employee of the Company, has not, directly or
indirectly, while acting on behalf of the Company (i) used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate funds; (iii) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any other
unlawful payment.
     5.24. Environmental Compliance.
          (a) Except as would not, individually or in the aggregate, have a
Material Adverse Effect, (i) the Company and each Subsidiary have been and are
in compliance with applicable Environmental Laws (as defined below),
(ii) neither the Company nor any Subsidiary nor, to the knowledge of the
Offerors, any other owners of any of the real properties currently or previously
owned, leased or operated by the Company or any Subsidiary (the “Properties”) at
any time or any other party, has at any time released (as such term is defined
in CERCLA (as defined below)) or otherwise disposed of Hazardous Materials (as
defined below) on, to, in, under or from the Properties, (iii) neither the
Company nor any Subsidiary intends to use or will use the Properties or any
subsequently acquired properties, other than in compliance with applicable
Environmental Laws, (iv) neither the Company nor any Subsidiary has received any
notice of, or has any knowledge of any occurrence or circumstance which, with
notice or passage of time or both, would give rise to a claim under or pursuant
to any Environmental Law with respect to the Properties, or their respective
assets or arising out of the conduct of the Company or any Subsidiary, (v) none
of the Properties are included or, to the knowledge of the Offerors, proposed
for inclusion, on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency or, to the knowledge of the
Offerors, proposed for inclusion on any similar list or inventory issued
pursuant to any other Environmental Law or issued by any other Governmental
Entity, (vi) none of the Company, any Subsidiary, any of their respective agents
or, to the knowledge of the Offerors, any other person or entity for whose
conduct any of them is or may be held responsible, has generated, manufactured,
refined, transported, treated, stored, handled, disposed, transferred, produced
or processed any Hazardous Material at any of the Properties, except in
compliance with all applicable Environmental Laws, and has not transported or
arranged for the transport of any Hazardous Material from the Properties to
another property, except in compliance with all applicable Environmental Laws,
(vii) no lien has been imposed on the Properties by any Governmental Entity in
connection with the presence on or off such Property of any Hazardous Material,
and (vii) neither the Company nor any Subsidiary nor, to the knowledge of the
Offerors, any other person or entity for whose conduct the Company or any
Subsidiary is or may be held responsible, has entered into or been subject to
any consent decree, compliance order, or administrative order with respect to
the Properties or any facilities or improvements or any operations or activities
thereon.
          (b) As used herein, “Hazardous Materials” shall include, without
limitation, any flammable materials, explosives, radioactive materials,
hazardous materials, hazardous substances, hazardous wastes, toxic substances or
related materials, asbestos, petroleum, petroleum products and any hazardous
material as defined by any federal, state or local environmental law, statute,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response, Compensation,
Capstead Mortgage Corporation/Placement Agreement

11



--------------------------------------------------------------------------------



 



and Liability Act of 1980, as amended, 42 U.S.C. §§9601-9675 (“CERCLA”), the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§5101-5127, the
Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§6901-6992k, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
§§11001-11050, the Toxic Substances Control Act, 15 U.S.C. §§2602-2692, the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§136-136y, the
Clean Air Act, 42 U.S.C. §§7401-7642, the Clean Water Act (Federal Water
Pollution Control Act), 33 U.S.C. §§1251-1387, the Safe Drinking Water Act, 42
U.S.C. §§300f-300j-26, and the Occupational Safety and Health Act, 29 U.S.C.
§§651-678, and any analogous state laws, as any of the above may be amended from
time to time and in the regulations promulgated pursuant to each of the
foregoing (including environmental statutes and laws not specifically defined
herein) (individually, an “Environmental Law” and collective, the “Environmental
Laws”) or by any Governmental Entity.
          (c) In the ordinary course of their respective businesses, the Company
and each Subsidiary periodically review the effect of Environmental Laws on
their respective businesses, operations and properties, and periodically
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such reviews and the amount of
their respective established reserves, the Company has reasonably concluded that
such associated costs and liabilities would not, individually or in the
aggregate, have a Material Adverse Effect.
     5.25. OSHA Compliance. Neither the Company nor any of its Subsidiaries is
in violation of any federal or state law or regulation relating to occupational
safety and health, and the Company and its Subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct their respective businesses, and the Company and each of its
Subsidiaries are in compliance with all terms and conditions of any such permit,
license or approval, except any such violation of law or regulation, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate, result in a Material Adverse Effect.
     Section 6. Representations and Warranties of the Placement Agents. Each
Placement Agent represents and warrants to the Offerors as to itself (but not as
to the other Placement Agent) as follows:
     6.1. Organization, Standing and Qualification.
          (a) FTN Financial Capital Markets is a division of First Tennessee
Bank National Association, a national banking association duly organized,
validly existing and in good standing under the laws of the United States, with
full power and authority to own, lease and operate its properties and conduct
its business as currently being conducted. FTN Financial Capital Markets is duly
qualified to transact business as a foreign corporation and is in good standing
in each other jurisdiction in which it owns or leases property or conducts its
business so as to require such qualification and in which the failure to so
qualify would, individually or in the aggregate, have a material adverse effect
on the condition (financial or otherwise), earnings, business, prospects or
results of operations of FTN Financial Capital Markets.
          (b) Keefe, Bruyette & Woods, Inc. is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York,
with full power and authority to own, lease and operate its properties and
conduct its business as currently being conducted. Keefe, Bruyette & Woods, Inc.
is duly qualified to transact business as a foreign corporation and is in good
standing in each other jurisdiction in which it owns or leases property or
conducts its business so as to require such qualification
Capstead Mortgage Corporation/Placement Agreement

12



--------------------------------------------------------------------------------



 



and in which the failure to so qualify would, individually or in the aggregate,
have a material adverse effect on the condition (financial or otherwise),
earnings, business, prospects or results of operations of Keefe, Bruyette &
Woods, Inc.
     6.2. Power and Authority. The Placement Agent has all requisite power and
authority to enter into this Agreement, and this Agreement has been duly and
validly authorized, executed and delivered by the Placement Agent and
constitutes the legal, valid and binding agreement of the Placement Agent,
enforceable against the Placement Agent in accordance with its terms, subject to
Bankruptcy and Equity and except as any indemnification or contribution
provisions thereof may be limited under applicable securities laws. No filing
with, or authorization, approval, consent, license, order, registration,
qualification or decree of, any Governmental Entity, other than those that have
been made or obtained, is necessary or required for the performance by the
Placement Agent of its obligations under this Agreement or the consummation by
the Placement Agent of the transactions contemplated by this Agreement.
     6.3. General Solicitation. In the case of the offer and sale of the Capital
Securities, no form of general solicitation or general advertising was used by
the Placement Agent or its representatives including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Neither the Placement Agent nor its
representatives have engaged or will engage in any “directed selling efforts”
within the meaning of Regulation S with respect to the Capital Securities.
     6.4. Purchaser. The Placement Agent has made such reasonable inquiry as is
necessary to determine that the Purchaser is acquiring the Capital Securities
for its own account, except as contemplated in Section 7.8 hereto, that the
Purchaser does not intend to distribute the Capital Securities in contravention
of the Securities Act or any other applicable securities laws.
     6.5. Qualified Purchasers. The Placement Agent has not offered or sold and
will not arrange for the offer or sale of the Capital Securities except (a) to
those the Placement Agent reasonably believes are “qualified purchasers” within
the meaning of Section 2(a)(51) of the Investment Company Act and (b)(i) to
those the Placement Agent reasonably believes are institutional “accredited
investors” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D) and
(ii) in any other manner that does not require registration of the Capital
Securities under the Securities Act. In connection with each such sale, the
Placement Agent has taken or will take reasonable steps to ensure that the
respective purchaser is aware that (y) such sale is being made in reliance on an
exemption under the Securities Act and (z) future transfers of the Capital
Securities will not be made except in compliance with applicable securities
laws.
     6.6. Offering Circulars. Neither the Placement Agent nor its
representatives will include any non-public information about the Company, the
Trust or any of their Affiliates in any registration statement, prospectus,
offering circular or private placement memorandum used in connection with any
purchase of Capital Securities without the prior written consent of the Trust
and the Company.
     Section 7. Covenants of the Offerors. The Offerors covenant and agree with
the Placement Agents and the Purchaser as follows:
     7.1. Compliance with Representations and Warranties. During the period from
the date of this Agreement to the Closing Date, the Offerors shall use their
best efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 5 hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.
Capstead Mortgage Corporation/Placement Agreement

13



--------------------------------------------------------------------------------



 



     7.2. Sale and Registration of Securities. The Offerors and their Affiliates
shall not nor shall any of them permit any person acting on their behalf (other
than the Placement Agents), to directly or indirectly (i) sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would or could be integrated with the sale
of the Capital Securities in a manner that would require the registration under
the Securities Act of the Securities or (ii) make offers or sales of any such
Security, or solicit offers to buy any such Security, under circumstances that
would require the registration of any of such Securities under the Securities
Act.
     7.3. Use of Proceeds. The Trust shall use the proceeds from the sale of the
Capital Securities and the Common Securities to purchase the Debentures from the
Company.
     7.4. Investment Company. The Offerors shall not engage, or permit any
Subsidiary to engage, in any activity which would cause it or any Subsidiary to
be an “investment company” under the provisions of the Investment Company Act.
     7.5. Reimbursement of Expenses. If the sale of the Capital Securities
provided for herein is not consummated (i) because any condition set forth in
Section 3 hereof is not satisfied, or (ii) because of any refusal, inability or
failure on the part of the Company or the Trust to perform any agreement herein
or comply with any provision hereof other than by reason of a breach by the
Placement Agents, the Company shall reimburse the Placement Agents upon demand
for all of their pro rata share of out-of-pocket expenses (including reasonable
fees and disbursements of counsel) in an amount not to exceed $50,000.00 that
shall have been incurred by them in connection with the proposed purchase and
sale of the Capital Securities. Notwithstanding the foregoing, the Company shall
have no obligation to reimburse the Placement Agents for their out-of-pocket
expenses if the sale of the Capital Securities fails to occur because the
Placement Agents fail to fulfill a condition set forth in Section 4.
     7.6. Solicitation and Advertising. In connection with any offer or sale of
any of the Securities, the Offerors shall not, nor shall either of them permit
any of their Affiliates or any person acting on their behalf, other than the
Placement Agents, to engage in any form of general solicitation or general
advertising (as defined in Regulation D).
     7.7. Compliance with Rule 144A(d)(4) under the Securities Act. So long as
any of the Securities are outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Offerors will, during
any period in which they are not subject to and in compliance with Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
or the Offerors are not exempt from such reporting requirements pursuant to and
in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each holder
of such restricted securities and to each prospective purchaser (as designated
by such holder) of such restricted securities, upon the request of such holder
or prospective purchaser in connection with any proposed transfer, any
information required to be provided by Rule 144A(d)(4) under the Securities Act,
if applicable. This covenant is intended to be for the benefit of the holders,
and the prospective purchasers designated by such holders, from time to time of
such restricted securities. The information provided by the Offerors pursuant to
this Section 7.7 will not, at the date thereof, contain any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     7.8. Transfer Notice. The Offerors acknowledge that the Purchaser may
transfer the Capital Securities, in whole or in part, at any time and from time
to time following the Closing Date by delivering the notice (the “Transfer
Notice”) attached as Exhibit B to the Master Custodian Agreement, dated May 27,
2004, as amended, and attached as Exhibit A to the Subscription Agreement. In
order to facilitate such transfer, the Company shall execute in blank five
additional Capital Securities certificates, to be delivered at Closing, such
certificates to be completed with the name of the transferee(s) to which
Capstead Mortgage Corporation/Placement Agreement

14



--------------------------------------------------------------------------------



 



the Capital Securities, in whole or in part, will be transferred upon the
receipt of a Transfer Notice and authenticated by the Institutional Trustee at
the time of each such transfer.
     7.9. Quarterly Reports. Within 50 days of the end of each calendar quarter
and within 100 days of the end of each calendar year during which the Debentures
are issued and outstanding, the Offerors shall submit to The Bank of New York a
completed quarterly report in the form attached hereto as Exhibit C, with a copy
provided to the Purchaser during the period when it holds any of the Capital
Securities; provided, that the financial statements of the Company required to
be delivered pursuant to such quarterly report shall be deemed to have been
furnished in compliance with such quarterly report if such financial statements
have been duly filed with the Commission as part of the Company’s Annual Report
on Form 10-K, Quarterly Reports on Form 10-Q or Current Reports on Form 8-K, as
applicable. If the Purchaser transfers the Capital Securities as contemplated by
Section 7.8, in addition to the reporting obligations of the Offerors to The
Bank of New York and the Purchaser provided for in this Section 7.9, the
Offerors shall submit to the trustee designated in the Transfer Notice such
periodic reports as may be required by such trustee in the form and at such
times as such trustee may require. The Offerors acknowledge and agree that The
Bank of New York and such designated trustee and its successors and assigns are
third party beneficiaries of this Section 7.9.
     7.10. Continued REIT Status. Unless and until the Company’s Board of
Directors determines that it is not in the best interests of the Company’s
stockholders, the Company will use its commercially reasonable efforts to meet
the requirements to qualify as a REIT under Sections 856 through 860 of the Code
for the taxable year ending December 31, 2006 and succeeding taxable years.
     Section 8. Covenants of the Placement Agents. The Placement Agents covenant
and agree with the Offerors that, during the period from the date of this
Agreement to the Closing Date, the Placement Agents shall use their best efforts
and take all action necessary or appropriate to cause their representations and
warranties contained in Section 6 to be true as of the Closing Date, after
giving effect to the transactions contemplated by this Agreement, as if made on
and as of the Closing Date. The Placement Agents further covenant and agree not
to engage in hedging transactions with respect to the Capital Securities unless
such transactions are conducted in compliance with the Securities Act.
     Section 9. Indemnification.
     9.1. Indemnification Obligation. The Offerors shall jointly and severally
indemnify and hold harmless the Placement Agents and the Purchaser and each of
their respective agents, employees, officers and directors and each person that
controls either of the Placement Agents or the Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and agents,
employees, officers and directors or any such controlling person of either of
the Placement Agents or the Purchaser (each such person or entity, an
“Indemnified Party”) from and against any and all losses, claims, damages,
judgments, liabilities or expenses, joint or several, to which such Indemnified
Party may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Offerors, but excluding any such losses, claims,
damages, judgments, liabilities or expenses that are caused by the gross
negligence or willful misconduct of the Indemnified Party), insofar as such
losses, claims, damages, judgments, liabilities or expenses (or actions in
respect thereof) arise out of, or are based upon, or relate to, in whole or in
part, (a) any untrue statement or alleged untrue statement of a material fact
contained in any information (whether written or oral) or documents executed in
favor of, furnished or made available to the Placement Agents or the Purchaser
by the Offerors, or (b) any omission or alleged omission to state in any
information (whether written or oral) or documents executed in favor of,
furnished or made available to the Placement Agents or the Purchaser by the
Offerors a material fact required to be stated therein or necessary to make the
statements therein
Capstead Mortgage Corporation/Placement Agreement

15



--------------------------------------------------------------------------------



 



not misleading, and shall reimburse each Indemnified Party for any legal and
other expenses as such expenses are reasonably incurred by such Indemnified
Party in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, judgments, liability, expense or action
described in this Section 9.1. In addition to their other obligations under this
Section 9, the Offerors hereby agree that, as an interim measure during the
pendency of any claim, action, investigation, inquiry or other proceeding
arising out of, or based upon, or related to the matters described above in this
Section 9.1, they shall reimburse each Indemnified Party on a quarterly basis
for all reasonable legal or other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the possibility that such payments might
later be held to have been improper by a court of competent jurisdiction. To the
extent that any such interim reimbursement payment is so held to have been
improper, each Indemnified Party shall promptly return such amounts to the
Offerors together with interest, determined on the basis of the prime rate (or
other commercial lending rate for borrowers of the highest credit standing)
announced from time to time by First Tennessee Bank National Association (the
“Prime Rate”). Any such interim reimbursement payments which are not made to an
Indemnified Party within 30 days of a request for reimbursement shall bear
interest at the Prime Rate from the date of such request.
     9.2. Conduct of Indemnification Proceedings. Promptly after receipt by an
Indemnified Party under this Section 9 of notice of the commencement of any
action, such Indemnified Party shall, if a claim in respect thereof is to be
made against the Offerors under this Section 9, notify the Offerors in writing
of the commencement thereof; but, subject to Section 9.4, the omission to so
notify the Offerors shall not relieve them from any liability pursuant to
Section 9.1 which the Offerors may have to any Indemnified Party unless and to
the extent that the Offerors did not otherwise learn of such action and such
failure by the Indemnified Party results in the forfeiture by the Offerors of
substantial rights and defenses. In case any such action is brought against any
Indemnified Party and such Indemnified Party seeks or intends to seek indemnity
from the Offerors, the Offerors shall be entitled to participate in, and, to the
extent that they may wish, to assume the defense thereof with counsel reasonably
satisfactory to such Indemnified Party; provided, however, if the defendants in
any such action include both the Indemnified Party and the Offerors and the
Indemnified Party shall have reasonably concluded that there may be a conflict
between the positions of the Offerors and the Indemnified Party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other Indemnified Parties which are different from or additional to
those available to the Offerors, the Indemnified Party shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Party.
Upon receipt of notice from the Offerors to such Indemnified Party of their
election to so assume the defense of such action and approval by the Indemnified
Party of counsel, the Offerors shall not be liable to such Indemnified Party
under this Section 9 for any legal or other expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof unless (i) the
Indemnified Party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso in the preceding
sentence (it being understood, however, that the Offerors shall not be liable
for the expenses of more than one separate counsel representing the Indemnified
Parties who are parties to such action), or (ii) the Offerors shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, in each of which cases the fees and expenses of counsel of such
Indemnified Party shall be at the expense of the Offerors.
     9.3. Contribution. If the indemnification provided for in this Section 9 is
required by its terms, but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an Indemnified Party under Section 9.1
in respect of any losses, claims, damages, liabilities or expenses referred to
Capstead Mortgage Corporation/Placement Agreement

16



--------------------------------------------------------------------------------



 



herein or therein, then the Offerors shall contribute to the amount paid or
payable by such Indemnified Party as a result of any losses, claims, damages,
judgments, liabilities or expenses referred to herein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Offerors, on the
one hand, and the Indemnified Party, on the other hand, from the offering of
such Capital Securities, or (ii) if the allocation provided by clause (i) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the Offerors, on the one hand, and the Placement Agents,
on the other hand, in connection with the statements or omissions or
inaccuracies in the representations and warranties herein or other breaches
which resulted in such losses, claims, damages, judgments, liabilities or
expenses, as well as any other relevant equitable considerations. The respective
relative benefits received by the Offerors, on the one hand, and the Placement
Agents, on the other hand, shall be deemed to be in the same proportion, in the
case of the Offerors, as the total price paid to the Offerors for the Capital
Securities sold by the Offerors to the Purchaser (net of the compensation paid
to the Placement Agents hereunder, but before deducting expenses), and in the
case of the Placement Agents, as the compensation received by them, bears to the
total of such amounts paid to the Offerors and received by the Placement Agents
as compensation. The relative fault of the Offerors and the Placement Agents
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or the omission or
alleged omission of a material fact or the inaccurate or the alleged inaccurate
representation and/or warranty relates to information supplied by the Offerors
or the Placement Agents and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The provisions set forth in Section 9.2 with respect to notice of commencement
of any action shall apply if a claim for contribution is made under this
Section 9.3; provided, however, that no additional notice shall be required with
respect to any action for which notice has been given under Section 9.2 for
purposes of indemnification. The Offerors and the Placement Agents agree that it
would not be just and equitable if contribution pursuant to this Section 9.3
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in this
Section 9.3. The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages, judgments, liabilities or expenses referred to in
this Section 9.3 shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. In
no event shall the liability of the Placement Agents hereunder be greater in
amount than the dollar amount of the compensation (net of payment of all
expenses) received by the Placement Agents upon the sale of the Capital
Securities giving rise to such obligation. No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.
     9.4. Additional Remedies. The indemnity and contribution agreements
contained in this Section 9 are in addition to any liability that the Offerors
may otherwise have to any Indemnified Party.
     9.5. Additional Indemnification. The Company shall indemnify and hold
harmless the Trust against all loss, liability, claim, damage and expense
whatsoever, as due from the Trust under Sections 9.1 through 9.4 hereof.
     Section 10. Rights and Responsibilities of Placement Agents.
     10.1. Reliance. In performing their duties under this Agreement, the
Placement Agents shall be entitled to rely upon any notice, signature or writing
which they shall in good faith believe to be genuine and to be signed or
presented by a proper party or parties. The Placement Agents may rely upon any
opinions or certificates or other documents delivered by the Offerors or their
counsel or designees to either the Placement Agents or the Purchaser.
     10.2. Rights of Placement Agents. In connection with the performance of
their duties under this Agreement, the Placement Agents shall not be liable for
any error of judgment or any action taken or
Capstead Mortgage Corporation/Placement Agreement

17



--------------------------------------------------------------------------------



 



omitted to be taken unless the Placement Agents were grossly negligent or
engaged in willful misconduct in connection with such performance or
non-performance. No provision of this Agreement shall require the Placement
Agents to expend or risk their own funds or otherwise incur any financial
liability on behalf of the Purchaser in connection with the performance of any
of their duties hereunder. The Placement Agents shall be under no obligation to
exercise any of the rights or powers vested in them by this Agreement.
     Section 11. Miscellaneous.
     11.1. Disclosure Schedule. The term “Disclosure Schedule,” as used herein,
means the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 5 hereof; provided, that any
item set forth in the Disclosure Schedule as an exception to a representation or
warranty shall be deemed an admission by the Offerors that such item represents
an exception, fact, event or circumstance that is reasonably likely to result in
a Material Adverse Effect. The Disclosure Schedule shall be arranged in
paragraphs corresponding to the section numbers contained in Section 5. Nothing
in the Disclosure Schedule shall be deemed adequate to disclose an exception to
a representation or warranty made herein unless the Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail. Without limiting the generality of the
immediately preceding sentence, the mere listing (or inclusion of a copy) of a
document or other item in the Disclosure Schedule shall not be deemed adequate
to disclose an exception to a representation or warranty made herein unless the
representation or warranty has to do with the existence of the document or other
item itself. Information provided by the Company in response to any due
diligence questionnaire shall not be deemed part of the Disclosure Schedule and
shall not be deemed to be an exception to one or more representations or
warranties contained in Section 5 hereof unless such information is specifically
included on the Disclosure Schedule in accordance with the provisions of this
Section 11.1.
     11.2. Legal Expenses. At Closing, the Placement Agents shall provide a
credit for the Offerors’ transaction-related legal expenses in the amount of
$10,000.00.
     11.3. Non-Disclosure. Except as required by applicable law, including
without limitation securities laws and regulations promulgated thereunder, the
Offerors shall not, and will cause their advisors and representatives not to,
issue any press release or other public statement regarding the transactions
contemplated by this Agreement or the Operative Documents prior to or on the
Closing Date. Notwithstanding anything to the contrary, the Offerors may
(1) consult any tax advisor regarding U.S. federal income tax treatment or tax
structure of the transaction contemplated under this Agreement and the Operative
Documents and (2) disclose to any and all persons, without limitation of any
kind, the U.S. Federal income tax structure (in each case, within the meaning of
Treasury Regulation § 1.6011-4) of the transaction contemplated under this
Agreement and the Operative Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to you relating to such tax
treatment and tax structure. For this purpose, “tax structure” is limited to any
facts relevant to the U.S. federal income tax treatment of the transaction and
does not include information relating to identity of the parties.
     11.4. Notices. Prior to the Closing, and thereafter with respect to matters
pertaining to this Agreement only, all notices and other communications provided
for or permitted hereunder shall be made in writing by hand-delivery,
first-class mail, telex, telecopier or overnight air courier guaranteeing next
day delivery:
     if to the Placement Agents, to:
FTN Financial Capital Markets
845 Crossover Lane, Suite 150
Capstead Mortgage Corporation/Placement Agreement

18



--------------------------------------------------------------------------------



 



Memphis, Tennessee 38117
Telecopier: 901-435-4706
Telephone: 800-456-5460
Attention: James D. Wingett
                                        and
Keefe, Bruyette & Woods, Inc.
787 7th Avenue
4th Floor
New York, New York 10019
Telecopier: 212-403-2000
Telephone: 212-403-1004
Attention: Mitchell Kleinman, General Counsel
with a copy to:
Lewis, Rice & Fingersh, L.C.
500 North Broadway, Suite 2000
St. Louis, Missouri 63102
Telecopier: 314-241-6056
Telephone: 314-444-7600
Attention: Thomas C. Erb, Esq.
                                        and
Sidley Austin LLP
787 7th Avenue
New York, New York 10019
Telecopier: 212-839-5599
Telephone: 212-839-5300
Attention: Renwick Martin, Esq.
if to the Offerors, to:
Capstead Mortgage Corporation
8401 North Central Expressway, Suite 800
Dallas, Texas 75225-4410
Telecopier: 214-874-2398
Telephone: 214-874-2350
Attention: Andrew F. Jacobs
with a copy to:
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201
Telecopier: 214-659-4401
Telephone: 214-659-4400
Attention: David A. Barbour, Esq.
Capstead Mortgage Corporation/Placement Agreement

19



--------------------------------------------------------------------------------



 



     All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next day delivery. From and after the Closing
Date, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The Placement
Agents, the Offerors, and their respective counsel, may change their respective
notice addresses from time to time by written notice to all of the foregoing
persons.
     11.5. Parties in Interest, Successors and Assigns. Except as expressly set
forth herein, this Agreement is made solely for the benefit of the Placement
Agents, the Purchaser and the Offerors and any person controlling the Placement
Agents, the Purchaser or the Offerors and their respective successors and
assigns; and no other person shall acquire or have any right under or by virtue
of this Agreement. This Agreement shall inure to the benefit of and be binding
upon the successors and assigns of each of the parties.
     11.6. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.
     11.7. Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     11.8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAWS PERTAINING TO CONFLICTS OF
LAWS) OF THE STATE OF NEW YORK.
     11.9. Entire Agreement. This Agreement, together with the Operative
Documents and the other documents delivered in connection with the transactions
contemplated by this Agreement, is intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, together with the Operative Documents and the other
documents delivered in connection with the transaction contemplated by this
Agreement, supersedes all prior agreements and understandings between the
parties with respect to such subject matter.
     11.10. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Placement Agents’ and the Purchaser’s rights and
privileges shall be enforceable to the fullest extent permitted by law.
     11.11. Survival. The Placement Agents and the Offerors, respectively, agree
that the representations, warranties and agreements made by each of them in this
Agreement and in any certificate or other instrument delivered pursuant hereto
shall remain in full force and effect and shall survive the delivery of, and
payment for, the Capital Securities.
Signatures appear on the following page
Capstead Mortgage Corporation/Placement Agreement

20



--------------------------------------------------------------------------------



 



     If this Agreement is satisfactory to you, please so indicate by signing the
acceptance of this Agreement and deliver such counterpart to the Offerors
whereupon this Agreement will become binding between us in accordance with its
terms.

             
 
                Very truly yours,    
 
                CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:   /s/ PHILLIP A. REINSCH    
 
           
 
  Name:   Phillip A. Reinsch    
 
  Title:   Executive Vice President & CFO    
 
                CAPSTEAD MORTGAGE TRUST III    
 
           
 
  By:   /s/ PHILLIP A. REINSCH    
 
           
 
  Name:   Phillip A. Reinsch    
 
  Title:   Administrator    

CONFIRMED AND ACCEPTED,
as of the date first set forth above
FTN FINANCIAL CAPITAL MARKETS,
a division of First Tennessee Bank National Association,
as a Placement Agent

         
 
       
By:
  /s/ JAMES D. WINGETT    
 
       
Name:
  James D. Wingett    
Title:
  Senior Vice President    

KEEFE, BRUYETTE & WOODS, INC.,
a New York corporation, as a Placement Agent

         
 
       
By:
  /s/ PETER J. WIRTH    
 
       
Name:
  Peter J. Wirth    
Title:
  Managing Director    

Capstead Mortgage Corporation/Placement Agreement

21



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SUBSCRIPTION AGREEMENT
CAPSTEAD MORTGAGE TRUST III
CAPSTEAD MORTGAGE CORPORATION
SUBSCRIPTION AGREEMENT
September 11, 2006
     THIS SUBSCRIPTION AGREEMENT (this “Agreement”) made among Capstead Mortgage
Trust III (the “Trust”), a statutory trust created under the Delaware Statutory
Trust Act (Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. §§ 3801, et
seq.), Capstead Mortgage Corporation, a Maryland corporation, with its principal
offices located at 8401 North Central Expressway, Suite 800, Dallas, Texas
75225-4410 (the “Company” and, collectively with the Trust, the “Offerors”), and
First Tennessee Bank National Association (the “Purchaser”).
RECITALS:
     A. The Trust desires to issue 25,000 of its Fixed/Floating Rate Capital
Securities (the “Capital Securities”), liquidation amount $1,000.00 per Capital
Security, representing an undivided beneficial interest in the assets of the
Trust (the “Offering”), to be issued pursuant to an Amended and Restated
Declaration of Trust (the “Declaration”) by and among the Company, Wilmington
Trust Company (“WTC”), the administrators named therein, and the holders (as
defined therein); and
     B. The proceeds from the sale of the Capital Securities will be combined
with the proceeds from the sale by the Trust to the Company of its common
securities, and will be used by the Trust to purchase an equivalent amount of
Fixed/Floating Rate Junior Subordinated Debentures of the Company (the
“Debentures”) to be issued by the Company pursuant to an indenture to be
executed by the Company and WTC, as trustee (the “Indenture”); and
     C. In consideration of the premises and the mutual representations and
covenants hereinafter set forth, the parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF CAPITAL SECURITIES
     1.1. Upon the execution of this Agreement, the Purchaser hereby agrees to
purchase from the Trust 25,000 Capital Securities at a price equal to $1,000.00
per Capital Security (the “Purchase Price”) and the Trust agrees to sell such
Capital Securities to the Purchaser for said Purchase Price. The rights and
preferences of the Capital Securities are set forth in the Declaration. The
Purchase Price is payable in immediately available funds on September 11, 2006,
or such other business day as may be designated by the Purchaser, but in no
event later than September 29, 2006 (the “Closing Date”). The Offerors shall
provide the Purchaser wire transfer instructions no later than 3 days prior to
the Closing Date.
     1.2. As a condition to its purchase of the Capital Securities, Purchaser
shall enter into the Joinder Agreement to the Master Custodian Agreement, the
form of which is attached hereto as Exhibit A (the “Custodian Agreement”) and,
in accordance therewith, the certificate for the Capital Securities shall be
delivered by the Trust on the Closing Date to the custodian in accordance with
the Custodian
Capstead Mortgage Corporation/Placement Agreement

A-1



--------------------------------------------------------------------------------



 



Agreement. Purchaser shall not transfer the Capital Securities to any person or
entity except in accordance with the terms of the Custodian Agreement.
     1.3. The Placement Agreement, dated September 8, 2006 (the “Placement
Agreement”), among the Offerors and the placement agents identified therein (the
“Placement Agents”) includes certain representations and warranties, covenants
and conditions to closing and certain other matters governing the Offering. The
Placement Agreement is hereby incorporated by reference into this Agreement and
the Purchaser shall be entitled to each of the benefits of the Placement Agents
and the Purchaser under the Placement Agreement and shall be entitled to enforce
the obligations of the Offerors under such Placement Agreement as fully as if
the Purchaser were a party to such Placement Agreement.
     1.4. Anything herein or in the Placement Agreement notwithstanding, the
Offerors acknowledge and agree that, so long as Purchaser holds some or all of
the Capital Securities, the Purchaser may in its discretion from time to time
transfer or sell, or sell or grant participation interests in, some or all of
such Capital Securities to one or more parties, provided that any such
transaction complies, as applicable, with the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and any other
applicable securities laws, is pursuant to an exemption therefrom, or is
otherwise not subject thereto.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     2.1. The Purchaser understands and acknowledges that neither the Capital
Securities nor the Debentures have been registered under the Securities Act or
any other applicable securities law, are being offered for sale by the Trust in
transactions not requiring registration under the Securities Act, and may not be
offered, sold, pledged or otherwise transferred by the Purchaser except in
compliance with the registration requirements of the Securities Act or any other
applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.
     2.2. The Purchaser represents and warrants that, except as contemplated
under Section 1.4 hereof, it is purchasing the Capital Securities for its own
account, for investment, and not with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act or
other applicable securities laws, subject to any requirement of law that the
disposition of its property be at all times within its control and subject to
its ability to resell such Capital Securities pursuant to an effective
registration statement under the Securities Act or under Rule 144A or any other
exemption from registration available under the Securities Act or any other
applicable securities law.
     2.3. The Purchaser represents and warrants that neither the Offerors nor
the Placement Agents are acting as a fiduciary or financial or investment
adviser for the Purchaser.
     2.4. The Purchaser represents and warrants that it is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Offerors or of the
Placement Agents.
     2.5. The Purchaser represents and warrants that (a) it has consulted with
its own legal, regulatory, tax, business, investment, financial and accounting
advisers in connection herewith to the extent it has deemed necessary, (b) it
has had a reasonable opportunity to ask questions of and receive answers from
officers and representatives of the Offerors concerning their respective
financial condition and results of operations and the purchase of the Capital
Securities, and any such questions have been answered to its satisfaction,
(c) it has had the opportunity to review all publicly available records and
filings concerning the Offerors and it has carefully reviewed such records and
filings that it considers
Capstead Mortgage Corporation/Placement Agreement

A-2



--------------------------------------------------------------------------------



 



relevant to making an investment decision, and (d) it has made its own
investment decisions based upon its own judgment, due diligence and advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Offerors or the Placement Agents.
     2.6. The Purchaser represents and warrants that it is a “qualified
institutional buyer” as defined under Rule 144A under the Securities Act. If the
Purchaser is a dealer of the type described in paragraph (a)(1)(ii) of Rule 144A
under the Securities Act, it owns and invests on a discretionary basis not less
than U.S. $25,000,000.00 in securities of issuers that are not affiliated with
it. The Purchaser is not a participant-directed employee plan, such as a 401(k)
plan, or any other type of plan referred to in paragraph (a)(1)(i)(D) or
(a)(1)(i)(E) of Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F)
of Rule 144A that holds the assets of such a plan, unless investment decisions
with respect to the plan are made solely by the fiduciary, trustee or sponsor of
such plan.
     2.7. The Purchaser represents and warrants that on each day from the date
on which it acquires the Capital Securities through and including the date on
which it disposes of its interests in the Capital Securities, either (i) it is
not (a) an “employee benefit plan” (as defined in Section 3(3) of the United
States Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
which is subject to the provisions of Part 4 of Subtitle B of Title I of ERISA,
or any entity whose underlying assets include the assets of any such plan (an
“ERISA Plan”), (b) any other “plan” (as defined in Section 4975(e)(1) of the
United States Internal Revenue Code of 1986, as amended (the “Code”)) which is
subject to the provisions of Section 4975 of the Code or any entity whose
underlying assets include the assets of any such plan (a “Plan”), (c) an entity
whose underlying assets include the assets of any such ERISA Plan or other Plan
by reason of Department of Labor regulation section 2510.3-101 or otherwise, or
(d) a governmental or church plan that is subject to any federal, state or local
law which is substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code (a “Similar Law”); or (ii) the purchase, holding and
disposition of the Capital Securities by it will satisfy the requirements for
exemptive relief under Prohibited Transaction Class Exemption (“PTCE”) 84-14,
PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 or a similar exemption, or, in the
case of a plan subject to a Similar Law, will not result in a non-exempt
violation of such Similar Law.
     2.8. The Purchaser represents and warrants that it is acquiring the Capital
Securities as principal for its own account for investment and, except as
contemplated under Section 1.4 hereof, not for sale in connection with any
distribution thereof. It was not formed solely for the purpose of investing in
the Capital Securities, and additional capital or similar contributions were not
specifically solicited from any person owning a beneficial interest in it for
the purpose of enabling it to purchase any Capital Securities. The Purchaser is
not a (i) partnership, (ii) common trust fund or (iii) special trust, pension,
profit sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made or the allocation of any investment among such partners,
beneficiaries or participants, and except as contemplated under Section 1.4
hereof, it agrees that it shall not hold the Capital Securities for the benefit
of any other person and shall be the sole beneficial owner thereof for all
purposes and that it shall not sell participation interests in the Capital
Securities or enter into any other arrangement pursuant to which any other
person shall be entitled to a beneficial interest in the distribution on the
Capital Securities. The Capital Securities purchased directly or indirectly by
the Purchaser constitute an investment of no more than 40% of its assets. The
Purchaser understands and agrees that any purported transfer of the Capital
Securities to a purchaser which would cause the representations and warranties
of Section 2.6 and this Section 2.8 to be inaccurate shall be null and void ab
initio and the Offerors retain the right to resell any Capital Securities sold
to non-permitted transferees.
     2.9. The Purchaser represents and warrants that it has full power and
authority to execute and deliver this Agreement, to make the representations and
warranties specified herein, and to consummate
Capstead Mortgage Corporation/Placement Agreement

A-3



--------------------------------------------------------------------------------



 



the transactions contemplated herein and it has full right and power to
subscribe for Capital Securities and perform its obligations pursuant to this
Agreement.
     2.10. The Purchaser represents and warrants that no filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any governmental body, agency or court having jurisdiction over the
Purchaser, other than those that have been made or obtained, is necessary or
required for the performance by the Purchaser of its obligations under this
Agreement or to consummate the transactions contemplated herein.
     2.11. The Purchaser represents and warrants that this Agreement has been
duly authorized, executed and delivered by the Purchaser.
     2.12. The Purchaser understands and acknowledges that the Company will rely
upon the truth and accuracy of the foregoing acknowledgments, representations,
warranties and agreements and agrees that, if any of the acknowledgments,
representations, warranties or agreements deemed to have been made by it by its
purchase of the Capital Securities are no longer accurate, it shall promptly
notify the Company.
     2.13. The Purchaser understands that no public market exists for any of the
Capital Securities, and that it is unlikely that a public market will ever exist
for the Capital Securities.
     2.14. The Purchaser is an “accredited investor” pursuant to Regulation D
promulgated under the Securities Act.
     2.15. The Purchaser is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act.
ARTICLE III
MISCELLANEOUS
     3.1. Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, international courier or delivered by hand against written
receipt therefor, or by facsimile transmission and confirmed by telephone, to
the following addresses, or such other address as may be furnished to the other
parties as herein provided:

         
 
  To the Offerors:   Capstead Mortgage Corporation
 
      8401 North Central Expressway, Suite 800
 
      Dallas, Texas 75225-4410
 
      Attention: Andrew F. Jacobs
 
      Fax: 214-874-2398
 
       
 
  To the Purchaser:   First Tennessee Bank National Association
 
      845 Crossover Lane, Suite 150
 
      Memphis, Tennessee 38117
 
      Attention: David Work
 
      Fax: 901-435-7983

     Unless otherwise expressly provided herein, notices shall be deemed to have
been given on the date of mailing, except notice of change of address, which
shall be deemed to have been given when received.
Capstead Mortgage Corporation/Placement Agreement

A-4



--------------------------------------------------------------------------------



 



     3.2. This Agreement shall not be changed, modified or amended except by a
writing signed by the parties to be charged, and this Agreement may not be
discharged except by performance in accordance with its terms or by a writing
signed by the party to be charged.
     3.3. Upon the execution and delivery of this Agreement by the Purchaser,
this Agreement shall become a binding obligation of the Purchaser with respect
to the purchase of Capital Securities as herein provided.
     3.4. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY
OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
     3.5. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.
     3.6. This Agreement may be executed in one or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.
     3.7. In the event that any one or more of the provisions contained herein,
or the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that all of the Offerors’ and the Purchaser’s rights and privileges
shall be enforceable to the fullest extent permitted by law.
Signatures appear on the following page
Capstead Mortgage Corporation/Placement Agreement

A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is agreed to and accepted as of the day
and year first written above.
FIRST TENNESSEE BANK NATIONAL ASSOCIATION

         
 
       
By:
       
 
   
Print Name:
       
 
     
Title:
       
 
   

             
 
                CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
                CAPSTEAD MORTGAGE TRUST III    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
                Title: Administrator    

Capstead Mortgage Corporation/Placement Agreement

A-6



--------------------------------------------------------------------------------



 



EXHIBIT A TO SUBSCRIPTION AGREEMENT
MASTER CUSTODIAN AGREEMENT
     This Master Custodian Agreement (this “Agreement”) is made and entered into
as of May 27, 2004 by and among each purchaser (each a “Purchaser” and
collectively the “Purchasers”) that enters into a Joinder Agreement attached
hereto as Exhibit A (the “Joinder Agreement”), Wilmington Trust Company, a
Delaware banking corporation (the “Custodian”) and each financial institution
(each an “Issuer” and collectively the “Issuers”) that enters into a Joinder
Agreement. The Purchasers and the Issuers are sometimes referred to herein as
the “Interested Parties”.
RECITALS
     A. The Purchasers intend to purchase from the Issuers or their respective
statutory business trust subsidiaries Securities issued by such Issuers (the
“Securities”).
     B. In order to facilitate any future transfer of all or any portion of the
Securities by the Purchasers, the Interested Parties intend to provide for the
custody of the Securities and certain other securities on the terms set forth
herein.
     C. The Custodian is willing to hold and administer such securities and to
distribute the securities held by it in accordance with the agreement of the
Interested Parties and/or arbitral or judicial orders and decrees as set forth
in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
herein contained and other good and valuable consideration (the receipt,
adequacy and sufficiency of which are hereby acknowledged by the parties by
their execution hereof), the parties agree as follows:
1. Joinder Agreement. On or before the delivery to the Custodian of any
Securities issued by an Issuer, such Issuer and the applicable Purchaser or
Purchasers shall enter into a Joinder Agreement substantially in the form of
Exhibit A attached hereto, with such additional provisions as the Interested
Parties may wish to add from time to time. An executed copy of each such Joinder
Agreement shall be delivered to the Custodian on or before the date on which
such Issuer’s Securities are issued. This Agreement and each Joinder Agreement
constitute the entire agreement among the Purchasers, Issuers and the Custodian
pertaining to the subject matter hereof.
2. Delivery of Securities. On or before each date on which an Issuer enters into
a Joinder Agreement:
(a) The applicable Issuer shall deliver to the Custodian a signed, authenticated
certificate representing a beneficial interest in such Issuer’s Securities, with
the Purchaser designated as owner thereof (the “Original Securities”). The
Custodian shall have no responsibility for the genuineness, validity, market
value, title or sufficiency for any intended purpose of the Original Securities.
(b) The applicable Issuer shall deliver to the Custodian five signed,
unauthenticated and undated certificates with no holder designated, each of
which when completed representing a beneficial interest in such Issuer’s
Securities (the “Replacement Securities”). The Custodian shall have no
responsibility for the genuineness, validity, market value, title or sufficiency
for any intended purpose of the Replacement Securities.
Capstead Mortgage Corporation/Placement Agreement

A-A-1



--------------------------------------------------------------------------------



 



3. Timing of Release from Custody. Upon receipt of a signed transfer notice in
the form of Exhibit B to be delivered in connection with the Purchaser’s
transfer of all or any portion of an Issuer’s Securities, on the effective date
set forth in such transfer notice, the Custodian shall:
(a) Deliver the Original Securities certificate corresponding to the Issuer
identified in the transfer notice to Wilmington Trust Company, as Institutional
Trustee under the Amended and Restated Declaration of Trust, dated as of the
date of the applicable Joinder Agreement, among the Institutional Trustee, the
Company and the administrators named therein (the “Declaration”) or as Trustee
under the Indenture, dated as of the date of the applicable Joinder Agreement,
between the Company and the Trustee (the “Indenture”), as applicable, for the
purpose of canceling the applicable Original Securities certificate in
accordance with the terms of the Issuer’s Amended and Restated Declaration of
Trust or Indenture, as applicable; and
(b) Deliver the Replacement Securities certificate(s) corresponding to the
Issuer identified in the transfer notice in the amount designated in and in
accordance with the transfer notice for the purpose of completing and
authenticating the applicable Replacement Securities certificate(s) in
accordance with the terms of the Issuer’s Declaration or Indenture, as
applicable.
The initial term of this Agreement shall be one year (the “Initial Term”).
Unless FTN Financial Capital Markets or Keefe, Bruyette & Woods, Inc. shall
otherwise notify the Custodian in writing, upon expiration of the Initial Term,
this Agreement shall automatically renew for an additional one-year term and
shall continue to automatically renew for succeeding one-year terms until
terminated. Upon termination of this Agreement, the Custodian and the Interested
Parties shall be released from all obligations hereunder, except for the
indemnification obligations set forth in paragraphs 5(b) and 5(c) hereof.
4. Concerning the Custodian.
(a) Each Interested Party acknowledges and agrees that the Custodian (i) shall
not be responsible for any of the agreements referred to or described herein
(including without limitation any Issuer’s Declaration or Indenture relating to
such Issuer’s Securities), or for determining or compelling compliance
therewith, and shall not otherwise be bound thereby, (ii) shall be obligated
only for the performance of such duties as are expressly and specifically set
forth in this Agreement on its part to be performed, each of which are
ministerial (and shall not be construed to be fiduciary) in nature, and no
implied duties or obligations of any kind shall be read into this Agreement
against or on the part of the Custodian, (iii) shall not be obligated to take
any legal or other action hereunder which might in its judgment involve or cause
it to incur any expense or liability unless it shall have been furnished with
acceptable indemnification, (iv) may rely on and shall be protected in acting or
refraining from acting upon any written notice, instruction, instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
person, and shall have no responsibility for determining the accuracy thereof,
and (v) may consult counsel satisfactory to it, including in-house counsel, and
the opinion or advice of such counsel in any instance shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in accordance with the opinion or advice of
such counsel.
(b) The Custodian shall not be liable to anyone for any action taken or omitted
to be taken by it hereunder except in the case of the Custodian’s negligence or
willful misconduct in breach of the terms of this Agreement. In no event shall
the Custodian be liable for indirect, punitive, special or consequential damage
or loss (including but not limited to lost profits) whatsoever, even if the
Capstead Mortgage Corporation/Placement Agreement

A-A-2



--------------------------------------------------------------------------------



 



Custodian has been informed of the likelihood of such loss or damage and
regardless of the form of action.
(c) The Custodian shall have no more or less responsibility or liability on
account of any action or omission of any book-entry depository, securities
intermediary or other subcustodian employed by the Custodian than any such
book-entry depository, securities intermediary or other subcustodian has to the
Custodian, except to the extent that such action or omission of any book-entry
depository, securities intermediary or other subcustodian was caused by the
Custodian’s own negligence, bad faith or willful misconduct in breach of this
Agreement.
(d) The recitals contained herein shall be taken as the statements of each of
the Issuers and the Purchaser, and the Custodian assumes no responsibility for
the correctness of the same. The Custodian makes no representations as to the
validity or sufficiency of this Agreement or the Securities. The Custodian shall
not be accountable for the use or application by any of the Issuers or the
Purchaser of any Securities or the proceeds of any Securities.
5. Compensation, Expense Reimbursement and Indemnification.
(a) The Custodian shall be compensated pursuant to a separate fee agreement.
(b) Each of the Interested Parties agrees, jointly and severally, to reimburse
the Custodian on demand for all costs and expenses incurred in connection with
the administration of this Agreement or the performance or observance of its
duties hereunder which are in excess of its customary compensation for normal
services hereunder, including without limitation, payment of any legal fees and
expenses incurred by the Custodian in connection with resolution of any claim by
any party hereunder.
(c) Each of the Interested Parties covenants and agrees, jointly and severally,
to indemnify the Custodian (and its directors, officers and employees) and hold
it (and such directors, officers and employees) harmless from and against any
loss, liability, damage, cost and expense of any nature incurred by the
Custodian arising out of or in connection with this Agreement or with the
administration of its duties hereunder, including but not limited to attorney’s
fees and other costs and expenses of defending or preparing to defend against
any claim of liability unless and except to the extent such loss, liability,
damage, cost and expense shall be caused by the Custodian’s negligence, bad
faith, or willful misconduct. The provisions in this paragraph 5 shall survive
the expiration of this Agreement and the resignation or removal of the
Custodian.
6. Voting Rights. The Custodian shall be under no obligation to preserve,
protect or exercise rights in the Original Securities, and shall be responsible
only for reasonable measures to maintain the physical safekeeping thereof, and
otherwise to perform and observe such duties on its part as are expressly set
forth in this Agreement. The Custodian shall not be responsible for forwarding
to any Interested Party, notifying any Interested Party with respect to, or
taking any action with respect to, any notice, solicitation or other document or
information, written or otherwise, received from an issuer or other person with
respect to the Original Securities, including but not limited to, proxy
material, tenders, options, the pendency of calls and maturities and expiration
of rights.
7. Resignation. The Custodian may at any time resign as Custodian hereunder by
giving thirty (30) days’ prior written notice of resignation to each of the
Interested Parties. Prior to the effective date of the resignation as specified
in such notice, the Interested Parties will issue to the Custodian a written
instruction authorizing redelivery of the Original Securities and the
Replacement Securities to a bank or trust company that they select as successor
to the Custodian hereunder. If, however, the Interested Parties shall fail to
name such a successor custodian within twenty days after the notice of
resignation from the
Capstead Mortgage Corporation/Placement Agreement

A-A-3



--------------------------------------------------------------------------------



 



Custodian, the Purchasers shall be entitled to name such successor custodian. If
no successor custodian is named by the Interested Parties or the Purchasers, the
Custodian may apply to a court of competent jurisdiction for appointment of a
successor custodian.
8. Dispute Resolution. It is understood and agreed that should any dispute arise
with respect to the delivery, ownership, right of possession, and/or disposition
of the Original Securities or the Replacement Securities, or should any claim be
made upon the Custodian, the Original Securities or the Replacement Securities
by a third party, the Custodian upon receipt of notice of such dispute or claim
is authorized and shall be entitled (at its sole option and election) to retain
in its possession without liability to anyone, all or any of said Original
Securities and Replacement Securities until such dispute shall have been settled
either by the mutual written agreement of the parties involved or by a final
order, decree or judgment of a court in the United States of America, the time
for perfection of an appeal of such order, decree or judgment having expired.
The Custodian may, but shall be under no duty whatsoever to, institute or defend
any legal proceedings which relate to the Original Securities and Replacement
Securities.
9. Consent to Jurisdiction and Service. Each of the Interested Parties hereby
absolutely and irrevocably consents and submits to the jurisdiction of the
courts in the State of Delaware and of any Federal court located in said State
in connection with any actions or proceedings brought against any of the
Interested Parties (or each of them) by the Custodian arising out of or relating
to this Agreement. In any such action or proceeding, the Interested Parties each
hereby absolutely and irrevocably (i) waives any objection to jurisdiction or
venue, (ii) waives personal service of any summons, complaint, declaration or
other process, and (iii) agrees that the service thereof may be made by
certified or registered first-class mail directed to such party, as the case may
be, at their respective addresses in accordance with paragraph 10 hereof.
10. Force Majeure. The Custodian shall not be responsible for delays or failures
in performance resulting from acts beyond its control. Such acts shall include
but not be limited to acts of God, strikes, lockouts, riots, acts of war,
epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes or
other disasters.
11. Notices.
(a) Any notice permitted or required hereunder shall be in writing, and shall be
sent by personal delivery, overnight delivery by a recognized courier or
delivery service, mailed by registered or certified mail, return receipt
requested, postage prepaid, or by confirmed facsimile accompanied by mailing of
the original on the same day by first class mail, postage prepaid, in each case
the parties at their address set forth below (or to such other address as any
such party may hereafter designate by written notice to the other parties).
If to an Issuer, to the address appearing on such Issuer’s Joinder Agreement
If to the Purchaser, to the address appearing on such Purchaser’s Joinder
Agreement
If to the Custodian:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-1600
Attention: Chris Slaybaugh — Corporate Trust Administration
Fax: 302-636-4140
Capstead Mortgage Corporation/Placement Agreement

A-A-4



--------------------------------------------------------------------------------



 



12. Miscellaneous.
(a) Binding Effect. This Agreement shall be binding upon the respective parties
hereto and their heirs, executors, successors and assigns.
(b) Modifications. This Agreement may not be altered or modified without the
express written consent of the parties hereto. No course of conduct shall
constitute a waiver of any of the terms and conditions of this Agreement, unless
such waiver is specified in writing, and then only to the extent so specified. A
waiver of any of the terms and conditions of this Agreement on one occasion
shall not constitute a waiver of the other terms of this Agreement, or of such
terms and conditions on any other occasion.
(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware.
(d) Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, and (b) certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, optical disk, micro-card, miniature photographic or
other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.
(e) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
signatures appear on the following page
Capstead Mortgage Corporation/Placement Agreement

A-A-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
first above written.

             
 
                WILMINGTON TRUST COMPANY    
 
           
 
  By: /s/ Christopher J. Slaybaugh    
 
 
 
   
 
  Print Name:  Christopher J. Slaybaugh    
 
  Title: Financial Services Officer    

Capstead Mortgage Corporation/Placement Agreement

A-A-6



--------------------------------------------------------------------------------



 



EXHIBIT A TO MASTER CUSTODIAN AGREEMENT
FORM OF JOINDER AGREEMENT
September 11, 2006
     This Joinder Agreement (this “Agreement”) is entered into as of
September 11, 2006 by First Tennessee Bank National Association (the
“Purchaser”) and Capstead Mortgage Corporation (the “Issuer”).
RECITALS
     A. Wilmington Trust Company (the “Custodian”) is party to that certain
Master Custodian Agreement dated as of May 27, 2004, as amended (the “Custodian
Agreement”).
     B. The Custodian Agreement provides that certain financial institutions
that have issued securities (or whose statutory trust subsidiaries have issued
securities) and the Purchaser of such securities will join into the Custodian
Agreement pursuant to the terms of a joinder agreement.
     C. On the date hereof, Issuer is issuing securities to the Purchaser and
the Issuer and the Purchaser desire to enter into this Agreement to facilitate
the subsequent transfer of the Issuer’s securities by the Custodian.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
herein contained and other good and valuable consideration (the receipt,
adequacy and sufficiency of which are hereby acknowledged by the Issuer by its
execution hereof), the Issuer agrees as follows:
     1. Joinder. The Issuer and Purchaser hereby join in the Custodian Agreement
and agree to be subject to, and bound by, the terms and provisions of the
Custodian Agreement that are ascribed to “Issuers” and “Purchasers” respectively
therein to the same extent as if the Issuer and Purchaser had signed the
Custodian Agreement as an original party thereto; provided, however, that the
Issuer does not join in the Custodian Agreement with respect to compensation,
cost and expense reimbursement and indemnification of the Custodian by the
Interested Parties pursuant to Section 5 of the Custodian Agreement, it being
understood that the Issuer shall have no obligations whatsoever under Section 5
of the Custodian Agreement.
     2. Notice. Any notice permitted or required to be sent to an Issuer under
the Custodian Agreement shall be sent to the following address:
Capstead Mortgage Corporation
8401 North Central Expressway, Suite 800
Dallas, Texas 75225-4410
Attention: Andrew F. Jacobs
     Any notice permitted or required to be sent to a Purchaser under the
Custodian Agreement shall be sent to the following address:
First Tennessee Bank National Association
845 Crossover Lane, Suite 150
Memphis, Tennessee 38117
Attention: David Work
Capstead Mortgage Corporation/Placement Agreement

A-A-A-1



--------------------------------------------------------------------------------



 



     3. Termination. This Agreement and the Purchaser’s and Issuer’s respective
rights and obligations under the Custodian Agreement shall terminate upon the
transfer of all of Issuer’s securities pursuant to the Custodian Agreement.
     4. Entire Agreement. This Agreement and the Custodian Agreement constitute
the entire agreement among the Purchaser, Issuer and the Custodian pertaining to
the subject matter hereof.
     IN WITNESS WHEREOF, the Issuer and Purchaser have executed this Agreement
as of the day first above written.

             
 
                CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                FIRST TENNESSEE BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Capstead Mortgage Corporation/Placement Agreement

A-A-A-2



--------------------------------------------------------------------------------



 



EXHIBIT B TO MASTER CUSTODIAN AGREEMENT
FORM OF TRANSFER NOTICE
[DATE]
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-1600
Attention: Corporate Trust Administration
Dear Sir or Madam:
     The undersigned hereby notifies you of the transfer of
[                    ] of the Capital Securities of Capstead Mortgage Trust III,
such transfer to be effective on [DATE OF TRANSFER]. In accordance with
Section 7.9 of the Placement Agreement dated September 8, 2006 between the
Offerors and the placement agents named therein (the “Placement Agreement”),
periodic reports shall be delivered to [                    ] in accordance with
such Section 7.9 during the term of the Capital Securities, in the form attached
thereto. Capitalized terms used in this notice and not otherwise defined shall
have the meanings ascribed to such terms in the Placement Agreement.
     The undersigned hereby instructs you as Custodian to deliver the Original
Securities certificate to Wilmington Trust Company, as Institutional Trustee
(the “Trustee”) under the Amended and Restated Trust Agreement dated
September 11, 2006 among the Trustee, Capstead Mortgage Corporation and the
administrative trustees named therein (the “Trust Agreement”) for cancellation
in accordance with the terms of the Trust Agreement and to deliver the
Replacement Securities certificate to the Trustee for authentication in
accordance with the terms of the Trust Agreement.
     By copy of this notice, the Institutional Trustee is hereby instructed to
make the Replacement Securities certificate registered to [NAME, ADDRESS AND
IDENTITY OF TRANSFEREE] in the liquidation amount of [                    ] and
bearing the identification number “CUSIP NO. [                    ]” and to
authenticate and deliver the Replacement Securities certificate to
[                    ].

             
 
                FIRST TENNESSEE BANK NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

     
cc:
  Capstead Mortgage Corporation
 
  Wilmington Trust Company, as Trustee

Capstead Mortgage Corporation/Placement Agreement

A-A-B-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF COMPANY COUNSEL OPINION
September 11, 2006

     
First Tennessee Bank National Association
  FTN Financial Capital Markets
845 Crossover Lane, Suite 150
  845 Crossover Lane, Suite 150
Memphis, Tennessee 38117
  Memphis, Tennessee 38117
 
   
Capstead Mortgage Corporation
  Keefe, Bruyette & Woods, Inc.
8401 North Central Expressway, Suite 800
  787 7th Avenue, 4th Floor
Dallas, Texas 75225
  New York, New York 10019
 
   
 
  Wilmington Trust Company
 
  Rodney Square North
 
  1100 North Market Street
 
  Wilmington, Delaware 19890-1600

Ladies and Gentlemen:
     We have acted as special counsel to Capstead Mortgage Corporation, a
Maryland corporation (the “Company”) and Capstead Mortgage Trust III, a Delaware
statutory trust (the “Trust”), in connection with the negotiation and execution
of the Placement Agreement dated as of September 8, 2006 (the “Placement
Agreement”) among the Company, the Trust, FTN Financial Capital Markets and
Keefe, Bruyette & Woods, Inc. (collectively, the “Placement Agents”). We are
delivering this opinion to you pursuant to Section 3.1 of the Placement
Agreement. Capitalized terms used and not otherwise defined herein have the
meanings given them in the Placement Agreement.
     In our examination we have assumed the genuineness of all signatures, the
legal capacity of natural persons, the authenticity, completeness and accuracy
of all documents submitted to us as originals, and the conformity to authentic
original documents of all documents submitted to us as facsimile, certified or
photostatic copies. In making our examination of documents executed by parties
other than the Company or the Trust, we have assumed that such parties had the
power to enter into and perform all obligations thereunder and have also assumed
the due authorization by all requisite action, and due execution and delivery by
such parties of such documents and the validity and binding effect thereof. As
to any facts material to this opinion that we did not independently establish or
verify, we have relied, to the extent we deemed appropriate, upon (i) written
representations of (or made on behalf of) (a) the Company and the officers and
other representatives of the Company and representations made in the Placement
Agreement and (b) the Trust and the officers and other representatives of the
Trust, and (ii) statements and certifications of public officials.
     In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:

  1.   The Placement Agreement;     2.   The Indenture, dated as of the date
hereof (the “Indenture”), between the Company and Wilmington Trust Company, as
Trustee (in such capacity, the “Trustee”), pursuant to which the Company will
issue fixed/floating rate junior subordinated debentures (the “Debentures”) to
evidence loans made to the Company of the proceeds from the issuance by the
Trust of the Capital Securities and the Common Securities;

Capstead Mortgage Corporation/Placement Agreement

B-1-1



--------------------------------------------------------------------------------



 



  3.   The Amended and Restated Declaration of Trust, dated as of the date
hereof (the “Trust Agreement”) by and among Wilmington Trust Company, as
Delaware Trustee, Wilmington Trust Company, as Institutional Trustee, the
Company, as Sponsor, and Andrew F. Jacobs and Phillip A. Reinsch, as
Administrators (Messrs. Jacobs and Reinsch collectively, the “Administrators”);
    4.   The Certificate of Trust filed with the Secretary of State of the State
of Delaware on September 5, 2006 with respect to the formation of the Trust;    
5.   Form of Common Securities;     6.   Form of Capital Securities;     7.  
The agreements and other documents set forth in Schedule I hereto;     8.   A
certificate dated the date hereof (the “Company’s Opinion Support Certificate”),
executed by the Chief Financial Officer of the Company, a copy of which is
attached hereto as Exhibit A;     9.   A certificate dated the date hereof (the
“Trust’s Opinion Support Certificate”), executed by an Administrator of the
Trust, a copy of which is attached hereto as Exhibit B; and     10.   Such other
documents as we have deemed necessary or appropriate as a basis for the opinions
set forth below.

     The Placement Agreement, the Indenture, the Trust Agreement, the Capital
Securities and the Common Securities are collectively referred to herein as the
“Operative Documents.”
     We express no opinion in paragraphs (1) through (8) below as to the laws of
any jurisdiction other than (i) the Applicable Laws of the State of Texas,
(ii) the Applicable Laws of the State of New York, (iii) the Applicable Laws of
the United States of America, and (iv) certain specified laws of the United
States of America to the extent referred to specifically herein.
     As used herein, the following terms have the respective meanings set forth
below:
     “Applicable Laws” means those laws, rules and regulations that, in our
experience, are normally applicable to transactions of the type contemplated by
the Placement Agreement, without our having made any special investigation as to
the applicability of any specific law, rule or regulation, and which are not the
subject of a specific opinion herein referring expressly to a particular law or
laws; provided that the term “Applicable Laws” does not include:

  1.   any municipal or other local law, rule or regulation, and any other law,
rule or regulation relating to (i) pollution or protection of the environment,
(ii) zoning, land use, building or construction codes or guidelines,
(iii) labor, employee rights and benefits, or occupational safety and health, or
(iv) utility regulation;     2.   antitrust laws and other laws regulating
competition;     3.   tax laws, rules or regulations;     4.   antifraud laws;  
  5.   state securities or blue sky laws, rules or regulations;

Capstead Mortgage Corporation/Placement Agreement

B-1-2



--------------------------------------------------------------------------------



 



  6.   the rules and regulations of the National Association of Securities
Dealers, Inc.; or     7.   any law, rule or regulation that may have become
applicable because of any facts specifically pertaining to the Purchaser or the
Placement Agents or relating to the legal or regulatory status of the Purchaser
or the Placement Agents.

     Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, and with due regard to such legal
considerations as we deem relevant, we are of the opinion that:
     1. Neither the issuance and sale of the Common Securities or the Capital
Securities nor the purchase by the Trust of the Debentures, nor the execution
and delivery of and compliance with the Operative Documents by the Trust nor the
consummation of the transactions contemplated thereby will constitute a breach
or violation of the Trust Agreement or the Certificate of Trust.
     2. Assuming the Indenture has been duly authorized, executed and delivered
by the Indenture Trustee and the Company and is a legal and enforceable
agreement against the Indenture Trustee, the Indenture constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms under the law of the State of New York, except as
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally (including, without
limitation, fraudulent conveyance laws) and by the application of general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity) including, without limitation (A) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy, (B) concepts of materiality, reasonableness, good faith and fair
dealing, and (C) the unenforceability under certain circumstances of provisions
providing for indemnification or contribution for liabilities where such
indemnification or contribution is against public policy.
     3. When the Debentures have been duly authorized, executed and delivered by
the Company, authenticated by the Trustee in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefore, the
Debentures will constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms under the law of
the State of New York, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by the application of general principles of equity (regardless of whether
enforcement is considered in a proceeding at law or in equity) including,
without limitation (A) the possible unavailability of specific performance,
injunctive relief or any other equitable remedy, (B) concepts of materiality,
reasonableness, good faith and fair dealing, and (C) the unenforceability under
certain circumstances of provisions providing for indemnification or
contribution for liabilities where such indemnification or contribution is
against public policy.
     4. Neither the Trust nor the Company is and, following the issuance and
sale of the Capital Securities and the consummation of the transactions
contemplated by the Operative Documents and the application of the net proceeds
therefrom, neither the Trust nor the Company will be an “investment company”
within the meaning of Section 3(a) of the Investment Company Act of 1940, as
amended.
     5. Assuming (a) the truth and accuracy of the representations and
warranties of the Company, the Trust and the Placement Agents in the Placement
Agreement, (b) compliance by the Purchaser with the transfer restrictions
applicable to the Capital Securities, (c) compliance by the Company with the
transfer restrictions applicable to the Common Securities and (d) compliance by
the Trust with the transfer restriction applicable to the Debentures, it is not
necessary in connection with the offer, sale and delivery of the Common
Securities, the Capital Securities and the Debentures register the same under
the Securities Act of 1933, as amended, as contemplated in the Placement
Agreement and the Trust
Capstead Mortgage Corporation/Placement Agreement

B-1-3



--------------------------------------------------------------------------------



 



Agreement, or to require qualification of the Indenture under the Trust
Indenture Act of 1939, as amended.
     6. The execution, delivery and performance of the Placement Agreement, the
Indenture and the Trust Agreement by the Company and the consummation of the
transactions contemplated by such documents do not and will not (A) result in
the creation or imposition of any material lien, claim, charge encumbrance or
restriction upon any property or assets of the Company pursuant to, or (B) to
the best of our knowledge, constitute a material breach or violation of, or
constitute a material default under, with or without notice or lapse of time or
both, any of the terms, provisions or conditions of (x) any contract, indenture,
mortgage, deed of trust, loan or credit agreement, note, lease, franchise,
license or any other agreement or instrument listed on Schedule I hereto or (y)
any order, decree, judgment, franchise, license, permit, rule or regulation of
any court, arbitrator, government, or governmental agency or instrumentality,
domestic or foreign, known to us having jurisdiction over the Company or its
properties which, in the case of each of (A) or (B) above, is material to the
Company.
     7. To our knowledge, (A) no action, suit or proceeding at law or in equity
is pending or threatened to which the Company or the Trust is or may be a party,
and (B) no action, suit or proceeding is pending or threatened against or
affecting the Company or the Trust or any of their properties, before or by any
court or governmental official, commission, board or other administrative
agency, authority or body, or any arbitrator, wherein an unfavorable decision,
ruling or finding could reasonably be expected to have a material adverse effect
on the consummation of the transactions contemplated by the Operative Documents
or the issuance and sale of the Common Securities or the Capital Securities as
contemplated therein or the condition (financial or otherwise), earnings,
affairs, business, or results of operations of the Company and the Trust on a
consolidated basis.
     8. Except for filings, registrations or qualifications that may be required
by applicable securities laws, no authorization, approval, consent or order of,
or filing, registration or qualification with, any person (including, without
limitation, any court, governmental body or authority) is required under the
laws of the State of New York in connection with the transactions contemplated
by the Operative Documents in connection with the offer and sale of the Capital
Securities or the Common Securities as contemplated by the Operative Documents.
* * * * *
     Our opinions are subject to the following assumptions and qualifications:
     A. The opinion expressed in paragraph 4 above is given in reliance upon
facts set forth in the Trust’s Opinion Support Certificate.
     B. We express no opinion as to the effect on the opinions expressed herein
of the compliance or non-compliance of the Placement Agents, the Purchaser or
any other party (other than the Company) with any state, federal or other laws
or regulations applicable to it.
     C. We express no opinion as to the last paragraph of Section 6.12 of the
Indenture.
     D. We express no opinion as to any provision (i) relating to severability
or separability; (ii) purporting to require the disregard of mandatory choice of
law rules; (iii) purporting to convey jurisdiction on any Federal court located
in the State of New York to the extent said court does not have such
jurisdiction; or (iv) providing that the assertion or employment of any right or
remedy shall not prevent the concurrent assertion or employment of any other
right or remedy, or that each and every remedy shall be cumulative and in
addition to every other remedy or that any delay or omission to exercise any
right or remedy shall not impair any other right or remedy or constitute a
waiver thereof.
     This opinion is being furnished only to you in connection with the sale of
the Capital Securities under the Placement Agreement occurring today and is
solely for your benefit and is not to be used, circulated, quoted or otherwise
referred to for any other purpose or relied upon by any other person or entity,
Capstead Mortgage Corporation/Placement Agreement

B-1-4



--------------------------------------------------------------------------------



 



including any purchaser of any Capital Securities from you and any subsequent
purchaser of any Capital Securities, without our express written permission. The
opinions expressed herein are as of the date hereof only and are based on laws,
orders, contract terms and provisions, and facts as of such date, and we
disclaim any obligation to update this opinion letter after such date or to
advise you of changes of facts stated or assumed herein or any subsequent
changes in applicable law.
Very truly yours,
Capstead Mortgage Corporation/Placement Agreement

B-1-5



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF COMPANY COUNSEL OPINION
September 11, 2006

     
First Tennessee Bank National Association
  FTN Financial Capital Markets
845 Crossover Lane, Suite 150
  845 Crossover Lane, Suite 150
Memphis, Tennessee 38117
  Memphis, Tennessee 38117
 
   
Capstead Mortgage Corporation
  Keefe, Bruyette & Woods, Inc.
8401 North Central Expressway, Suite 800
  787 7th Avenue, 4th Floor
Dallas, Texas 75225
  New York, New York 10019
 
   
 
  Wilmington Trust Company
 
  Rodney Square North
 
  1100 North Market Street
 
  Wilmington, Delaware 19890-1600

Ladies and Gentlemen:
This firm has acted as special Maryland counsel to Capstead Mortgage
Corporation, a Maryland corporation (the “Company”), in connection with the
authorization, execution and delivery by the Company of a Placement Agreement
among the Company, Capstead Mortgage Trust III, FTN Financial Capital Markets
and Keefe, Bruyette & Woods, Inc. dated as of September 8, 2006 (the “Placement
Agreement”). This opinion letter is furnished to you pursuant to the
requirements set forth in Section 3.1(b) of the Placement Agreement in
connection with the closing thereunder on the date hereof. Capitalized terms not
otherwise defined herein have the meanings specified in Schedule 1 attached
hereto.
For purposes of this opinion letter, we have examined copies of the documents
listed on Schedule 1 attached hereto (the “Documents”).
In our examination of the Placement Agreement and other Documents, we have
assumed the genuineness of all signatures, the legal capacity of all natural
persons, the accuracy and completeness of all of the Documents, the authenticity
of all originals of the Documents and the conformity to the authentic originals
of all of the Documents submitted to us as copies (including telecopies). As to
all matters of fact relevant to the opinions expressed and other statements made
herein, we have relied on the representations and statements of fact made in the
Documents, we have not independently established the facts so relied on and we
have not made any investigation or inquiry other than our examination of the
Documents. We have also assumed the validity and constitutionality of each
relevant statute, rule, regulation and agency action covered by this opinion
letter. This opinion letter is given, and all statements herein are made, in the
context of the foregoing.
This opinion letter is based as to matters of law solely on applicable
provisions of the General Corporation Law of the State of Maryland, as amended,
as currently in effect (the “MGCL”).
Based upon, subject to and limited by the foregoing, we are of the opinion that:
Capstead Mortgage Corporation/Placement Agreement

B-2-1



--------------------------------------------------------------------------------



 



     (a) The Company is validly existing as a corporation and in good standing
as of the date of the certificate specified in paragraph 3 of Schedule 1
attached hereto under the laws of the State of Maryland.
     (b) The Company has the corporate power to own and lease its properties and
to conduct its business as described under “Business” and “Properties” in its
Annual Report on Form 10-K for the year ended December 31, 2005 referred to in
paragraph 5 of Schedule 1 attached hereto.
     (c) The Company has the corporate power to execute and deliver the
Operative Documents and the Subscription Agreements and to perform its
obligations under the Operative Documents.
     (d) The execution and delivery of the Operative Documents and the
Subscription Agreements and the performance on the date hereof by the Company of
the Operative Documents do not violate the Charter or By-Laws of the Company.
     (e) The Operative Documents and the Subscription Agreements have each been
duly authorized, executed and delivered on behalf of the Company.
     (f) No authorization, approval, consent or order of, or filing,
registration or qualification is required to be obtained or made by the Company
with, any Maryland governmental authority under the MGCL in connection with the
execution and delivery of the Operative Documents and the Subscription
Agreements and the performance on the date hereof by the Company of its
obligations under the Operative Documents.
We express no opinion herein as to any other laws and regulations not
specifically identified above (and in particular, we express no opinion as to
any effect that such other laws and regulations may have on the opinions
expressed herein). We express no opinion herein as to federal or state
securities, antitrust, unfair competition, banking, or tax laws or regulations
or laws or regulations of any political subdivision below the state level.
We assume no obligation to advise you of any changes in the foregoing subsequent
to the delivery of this opinion letter. This opinion letter has been prepared
solely for your use in connection with the closing under the Placement Agreement
on the date hereof, and should not be quoted in whole or in part or otherwise be
referred to, and should not be filed with or furnished to any governmental
agency or other person or entity, without the prior written consent of this
firm.
Very truly yours,
HOGAN & HARTSON L.L.P.
Capstead Mortgage Corporation/Placement Agreement

B-2-2



--------------------------------------------------------------------------------



 



Schedule 1

1.   The charter of the Company, as certified by the Maryland State Department
of Assessments and Taxation on December 13, 2005, and as certified by the
Secretary of the Company on the date hereof as being complete, accurate and in
effect on the date hereof (the “Charter”).   2.   The by-laws of the Company, as
certified by the Secretary of the Company on the date hereof as being complete,
accurate and in effect on the date hereof (the “By-laws”).   3.   A certificate
of good standing of the Company issued by the Maryland State Department of
Assessments and Taxation dated September 8, 2006.   4.   Certain resolutions of
the Board of Directors of the Company adopted July 20, 2006 and a written
consent of the Executive Committee of the Board of Directors of the Company
adopted on August 16, 2006, each as certified by the Secretary of the Company on
the date hereof as being complete, accurate and in effect, relating to, among
other things, the authorization of the Placement Agreement and the performance
of the transactions contemplated thereby.   5.   The Company’s Annual Report on
Form 10-K for the year ended December 31, 2005 as filed with the Securities and
Exchange Commission on March 13, 2006 via the EDGAR database of the Securities
and Exchange Commission.   6.   An executed copy of the Placement Agreement.  
7.   An executed copy of the Subscription Agreement dated as of September 11,
2006, made among the Company, Capstead Mortgage Trust III and First Tennessee
Bank National Association (the “First Tennessee Subscription Agreement”).   8.  
An executed copy of the Amended and Restated Trust Agreement establishing
Capstead Mortgage Trust III dated as of September 11, 2006 among the Company,
Wilmington Trust Company, and the Administrators named therein (the “Trust
Agreement”).   9.   An executed copy of the Indenture, dated as of September 11,
2006, between the Company, as issuer, and Wilmington Trust Company, as trustee
(the “Indenture”).   10.   An executed copy of the Fixed/Floating Rate Capital
Securities dated as of September 11, 2006 issued by the Company to the Trust
(the “Debenture,” and together with the Placement Agreement, the Trust Agreement
and the Indenture, the “Operative Documents”).   11.   Certificates of certain
officers of the Company, dated the date hereof, as to certain facts relating to
the Company and as to the incumbency and signature of certain officers of the
Company.

Capstead Mortgage Corporation/Placement Agreement

B-2-3



--------------------------------------------------------------------------------



 



EXHIBIT B-3
FORM OF DELAWARE COUNSEL OPINION
To Each of the Persons
Listed on Schedule A Hereto
          Re: Capstead Mortgage Trust III
Ladies and Gentlemen:
          We have acted as special Delaware counsel for Capstead Mortgage Trust
III, a Delaware statutory trust (the “Trust”), in connection with the matters
set forth herein. At your request, this opinion is being furnished to you.
          For purposes of giving the opinions hereinafter set forth, our
examination of documents has been limited to the examination of originals or
copies of the following:
          (a) The Certificate of Trust of the Trust (the “Certificate of
Trust”), as filed in the office of the Secretary of State of the State of
Delaware (the “Secretary of State”) on September 5, 2006;
          (b) The Declaration of Trust, dated as of September 5, 2006, among
Capstead Mortgage Corporation, a Maryland corporation (the “Company”),
Wilmington Trust Company, a Delaware banking corporation (“WTC”), as trustee and
the administrators named therein (the “Administrators”);
          (c) The Amended and Restated Declaration of Trust of the Trust, dated
as of September 11, 2006 (including the form of Capital Securities Certificate
attached thereto as Exhibits A-1 and A-2 and the terms of the Capital Securities
attached as Annex I) (the “Declaration of Trust”), among the Company, as
sponsor, WTC, as Delaware trustee (the “Delaware Trustee”) and institutional
trustee (the “Institutional Trustee”), the Administrators and the holders, from
time to time, of undivided beneficial interests in the assets of the Trust;
          (d) The Placement Agreement, dated September 8, 2006 (the “Placement
Agreement”), among the Company, the Trust, and FTN Financial Capital Markets and
Keefe, Bruyette & Woods, Inc., as placement agents;
          (e) The Subscription Agreement, dated September 11, 2006 (the
“Subscription Agreement”), among the Trust, the Company and First Tennessee Bank
National Association (the documents identified in items (c) through (e) being
collectively referred to as the “Operative Documents”);
          (f) The Capital Securities being issued on the date hereof (the
“Capital Securities”);
          (g) The Common Securities being issued on the date hereof (the “Common
Securities”) (the documents identified in items (f) and (g) being collectively
referred to as the “Trust Securities”); and
          (h) A Certificate of Good Standing for the Trust, dated September 8,
2006, obtained from the Secretary of State.
Capstead Mortgage Corporation/Placement Agreement

B-3-1



--------------------------------------------------------------------------------



 



          Capitalized terms used herein and not otherwise defined are used as
defined in the Declaration of Trust, except that reference herein to any
document shall mean such document as in effect on the date hereof. This opinion
is being delivered pursuant to Section 3.1 of the Placement Agreement.
          For purposes of this opinion, we have not reviewed any documents other
than the documents listed in paragraphs (a) through (h) above. In particular, we
have not reviewed any document (other than the documents listed in paragraphs
(a) through (h) above) that is referred to in or incorporated by reference into
the documents reviewed by us. We have assumed that there exists no provision in
any document that we have not reviewed that is inconsistent with the opinions
stated herein. We have conducted no independent factual investigation of our own
but rather have relied solely upon the foregoing documents, the statements and
information set forth therein and the additional matters recited or assumed
herein, all of which we have assumed to be true, complete and accurate in all
material respects.
          With respect to all documents examined by us, we have assumed (i) the
authenticity of all documents submitted to us as authentic originals, (ii) the
conformity with the originals of all documents submitted to us as copies or
forms, and (iii) the genuineness of all signatures.
          For purposes of this opinion, we have assumed (i) that the Declaration
of Trust constitutes the entire agreement among the parties thereto with respect
to the subject matter thereof, including with respect to the creation,
operation, and termination of the Trust, and that the Declaration of Trust and
the Certificate of Trust are in full force and effect and have not been amended
further, (ii) that there are no proceedings pending or contemplated, for the
merger, consolidation, liquidation, dissolution or termination of the Trust,
(iii) except to the extent provided in paragraph 1 below, the due creation, due
formation or due organization, as the case may be, and valid existence in good
standing of each party to the documents examined by us under the laws of the
jurisdiction governing its creation, formation or organization, (iv) that each
party to the documents examined by us is qualified to do business in each
jurisdiction where such qualification is required generally or necessary in
order for such party to enforce its rights under the documents examined by us,
(v) the legal capacity of each natural person who is a party to the documents
examined by us, (vi) except to the extent set forth in paragraph 2 below, that
each of the parties to the documents examined by us has the power and authority
to execute and deliver, and to perform its obligations under, such documents,
(vii) except to the extent provided in paragraph 3 below, that each of the
parties to the documents examined by us has duly authorized, executed and
delivered such documents, (viii) the receipt by each Person to whom a Capital
Security is to be issued by the Trust (the “Capital Security Holders”) of a
Capital Security Certificate for the Capital Security and the payment for the
Capital Securities acquired by it, in accordance with the Declaration of Trust
and the Subscription Agreement, (ix) that the Capital Securities are issued and
sold to the Holders of the Capital Securities in accordance with the Declaration
of Trust and the Subscription Agreement, (x) the receipt by the Person (the
“Common Securityholder”) to whom the common securities of the Trust representing
common undivided beneficial interests in the assets of the Trust (the “Common
Securities” and, together with the Capital Securities, the “Trust Securities”)
are to be issued by the Trust of a Common Security Certificate for the Common
Securities and the payment for the Common Securities acquired by it, in
accordance with the Declaration of Trust, (xi) that the Common Securities are
issued and sold to the Common Securityholder in accordance with the Declaration
of Trust, (xii) that each of the parties to the documents reviewed by us has
agreed to and received the stated consideration for the incurrence of its
obligations under such documents, (xiii) that each of the documents reviewed by
us (other than the Declaration of Trust) is a legal, valid, binding and
enforceable obligation of the parties thereto in accordance with the terms
thereof and (xiv) that the Trust derives no income from or connected with
sources within the State of Delaware and has no assets, activities (other than
having a trustee and the filing of documents with the Secretary of State) or
employees in the State of Delaware. We have not participated in the preparation
of any offering materials with respect to the Trust Securities and assume no
responsibility for its contents.
Capstead Mortgage Corporation/Placement Agreement

B-3-2



--------------------------------------------------------------------------------



 



          This opinion is limited to the laws of the State of Delaware
(excluding the securities laws of the State of Delaware), and we have not
considered and express no opinion on the laws of any other jurisdiction,
including federal laws and rules and regulations relating thereto. Our opinions
are rendered only with respect to Delaware laws and rules, regulations and
orders thereunder that are currently in effect.
          We express no opinion as to (i) the effect of suretyship defenses, or
defenses in the nature thereof, with respect to the obligations of any
applicable guarantor, joint obligor, surety, accommodation party, or other
secondary obligor or any provisions of the Declaration of Trust with respect to
indemnification or contribution and (ii) the accuracy or completeness of any
exhibits or schedules to the Operative Documents. No opinion is given herein as
to the choice of law or internal substantive rules of law that any court or
other tribunal may apply to the transactions contemplated by the Operative
Documents.
          We express no opinion as to the enforceability of any particular
provision of the Declaration of Trust or the other Operative Documents relating
to remedies after default.
          We express no opinion as to the enforceability of any particular
provision of any of the Operative Documents relating to (i) waivers of rights to
object to jurisdiction or venue, or consents to jurisdiction or venue,
(ii) waivers of rights to (or methods of) service of process, or rights to trial
by jury, or other rights or benefits bestowed by operation of law, (iii) waivers
of any applicable defenses, setoffs, recoupments, or counterclaims, (iv) waivers
or variations of provisions which are not capable of waiver or variation under
the Uniform Commercial Code (“UCC”) of the State, (v) the grant of powers of
attorney to any person or entity, or (vi) exculpation or exoneration clauses,
indemnity clauses, and clauses relating to releases or waivers of unmatured
claims or rights.
          We have made no examination of, and no opinion is given herein as to
the Trustee’s or the Trust’s title to or other ownership rights in, or the
existence of any liens, charges or encumbrances on, or adverse claims against,
any asset or property held by the Institutional Trustee or the Trust. We express
no opinion as to the creation, validity, attachment, perfection or priority of
any mortgage, security interest or lien in any asset or property held by the
Institutional Trustee or the Trust.
          We express no opinion as to the effect of events occurring,
circumstances arising, or changes of law becoming effective or occurring, after
the date hereof on the matters addressed in this opinion letter, and we assume
no responsibility to inform you of additional or changed facts, or changes in
law, of which we may become aware.
          We express no opinion as to any requirement that any party to the
Operative Documents (or any other persons or entities purportedly entitled to
the benefits thereof) qualify or register to do business in any jurisdiction in
order to be able to enforce its rights thereunder or obtain the benefits
thereof.
          Based upon the foregoing, and upon our examination of such questions
of law and statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:
          1. The Trust has been duly created and is validly existing in good
standing as a statutory trust under the Delaware Statutory Trust Act (12 Del. C.
§ 3801, et seq.) (the “Act”). All filings required under the laws of the State
of Delaware with respect to the creation and valid existence of the Trust as a
statutory trust have been made.
Capstead Mortgage Corporation/Placement Agreement

B-3-3



--------------------------------------------------------------------------------



 



          2. Under the Declaration of Trust and the Act, the Trust has the trust
power and authority to (A) execute and deliver the Operative Documents,
(B) perform its obligations under such Operative Documents and (C) issue the
Trust Securities.
          3. The execution and delivery by the Trust of the Operative Documents,
and the performance by the Trust of its obligations thereunder, have been duly
authorized by all necessary trust action on the part of the Trust.
          4. The Declaration of Trust constitutes a legal, valid and binding
obligation of the Company, the Trustees and the Administrators, and is
enforceable against the Company, the Trustees and the Administrators, in
accordance with its terms.
          5. Each of the Operative Documents constitutes a legal, valid and
binding obligation of the Trust, enforceable against the Trust, in accordance
with its terms.
          6. The Capital Securities have been duly authorized for issuance by
the Declaration of Trust, and, when duly executed and delivered to and paid for
by the purchasers thereof in accordance with the Declaration of Trust, the
Subscription Agreement and the Placement Agreement, the Capital Securities will
be validly issued, fully paid and, subject to the qualifications set forth in
paragraph 8 below, nonassessable undivided beneficial interests in the assets of
the Trust and will entitle the Capital Securities Holders to the benefits of the
Declaration of Trust. The issuance of the Capital Securities is not subject to
preemptive or other similar rights under the Act or the Declaration of Trust.
          7. The Common Securities have been duly authorized for issuance by the
Declaration of Trust and, when duly executed and delivered to the Company as
Common Security Holder in accordance with the Declaration of Trust, will be
validly issued, fully paid and, subject to paragraph 8 below and Section 9.1(b)
of the Declaration of Trust (which provides that the Holder of the Common
Securities are liable for debts and obligations of Trust), nonassessable
undivided beneficial interests in the assets of the Trust and will entitle the
Common Security Holder to the benefits of the Declaration of Trust. The issuance
of the Common Securities is not subject to preemptive or other similar rights
under the Act or the Declaration of Trust.
          8. Under the Declaration of Trust and the Act, the Holders of the
Capital Securities, as beneficial owners of the Trust, will be entitled to the
same limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. We note that the Holders of the Capital Securities and the Holder
of the Common Securities may be obligated, pursuant to the Declaration of Trust,
(A) to provide indemnity and/or security in connection with and pay taxes or
governmental charges arising from transfers or exchanges of Capital Security
Certificates and the issuance of replacement Capital Security Certificates, and
(B) to provide security or indemnity in connection with requests of or
directions to the Institutional Trustee to exercise its rights and powers under
the Declaration of Trust.
          9. Neither the execution, delivery and performance by the Trust of the
Operative Documents, nor the consummation by the Trust of any of the
transactions contemplated thereby, requires the consent or approval of, the
authorization of, the withholding of objection on the part of, the giving of
notice to, the filing, registration or qualification with, or the taking of any
other action in respect of, any governmental authority or agency of the State of
Delaware, other than the filing of the Certificate of Trust with the Secretary
of State (which Certificate of Trust has been duly filed).
          10. Neither the execution, delivery and performance by the Trust of
the Trust Documents, nor the consummation by the Trust of the transactions
contemplated thereby, (i) is in
Capstead Mortgage Corporation/Placement Agreement

B-3-4



--------------------------------------------------------------------------------



 



violation of the Declaration of Trust or of any law, rule or regulation of the
State of Delaware applicable to the Trust or (ii) to the best of our knowledge,
without independent investigation, violates, contravenes or constitutes a
default under, or results in a breach of or in the creation of any lien (other
than as permitted by the Operative Documents) upon any property of the Trust
under any indenture, mortgage, chattel mortgage, deed of trust, conditional
sales contract, bank loan or credit agreement, license or other agreement or
instrument to which the Trust is a party or by which it is bound.
          11. Assuming that the Trust will not be taxable as a corporation for
federal income tax purposes, but rather will be classified for such purposes as
a grantor trust under Subpart E, Part I of Subchapter J of the Internal Revenue
Code of 1986, as amended, the Trust will not be subject to any tax, fee or
governmental charge under the laws of the State of Delaware.
          The opinions expressed in paragraph 4, 5, 6, 7 and 8 above are
subject, as to enforcement, to the effect upon the Declaration of Trust of
(i) bankruptcy, insolvency, moratorium, receivership, reorganization,
liquidation, fraudulent conveyance and transfer, and other similar laws relating
to or affecting the rights and remedies of creditors generally, (ii) principles
of equity, including applicable law relating to fiduciary duties (regardless of
whether considered and applied in a proceeding in equity or at law), and
(iii) the effect of applicable public policy on the enforceability of provisions
relating to indemnification or contribution.
          Circular 230 Notice. Any advice contained in this communication with
respect to any federal tax matter was not intended or written to be used, and it
cannot be used by any taxpayer, for the purpose of avoiding penalties that the
Internal Revenue Service may impose on the taxpayer. If any such advice is made
to any person other than to our client for whom the advice was prepared, the
advice expressed above is being delivered to support the promotion or marketing
(by a person other than Richards, Layton & Finger) of the transaction or matter
discussed or referenced, and such taxpayer should seek advice based on the
taxpayer’s particular circumstances from an independent tax advisor.
          In basing the opinions set forth herein on “our knowledge,” the words
“our knowledge” signify that no information has come to the attention of the
attorneys in the firm who are directly involved in the representation of the
Trust in this transaction that would give us actual knowledge that any such
opinions are not accurate. Except as otherwise stated herein, we have undertaken
no independent investigation or verification of such matters.
          We consent to your relying as to matters of Delaware law upon this
opinion in connection with the Placement Agreement. We also consent to Lewis,
Rice & Fingersh, L.C.’s and Andrews Kurth LLP’s relying as to matters of
Delaware law upon this opinion in connection with opinions to be rendered by
them on the date hereof pursuant to the Placement Agreement. Except as stated
above, without our prior written consent, this opinion may not be furnished or
quoted to, or relied upon by, any other Person for any purpose.
Very truly yours,
Capstead Mortgage Corporation/Placement Agreement

B-3-5



--------------------------------------------------------------------------------



 



SCHEDULE A
Wilmington Trust Company
FTN Financial Capital Markets
Keefe, Bruyette & Woods, Inc.
First Tennessee Bank National Association
Capstead Mortgage Corporation
Capstead Mortgage Trust III
Capstead Mortgage Corporation/Placement Agreement

B-3-6



--------------------------------------------------------------------------------



 



EXHIBIT B-4
TAX COUNSEL OPINION ITEMS

1.   The Debentures will be classified as indebtedness of the Company for U.S.
federal income tax purposes.   2.   The Trust will be characterized as a grantor
trust and not as an association taxable as a corporation for U.S. federal income
tax purposes.

Capstead Mortgage Corporation/Placement Agreement

B-4-1



--------------------------------------------------------------------------------



 



Lewis, Rice & Fingersh, L.C.
500 N. Broadway, Suite 2000
St. Louis, Missouri 63102

         
 
  Re:   Representations Concerning the Issuance of Junior Subordinated
Debentures (the “Debentures”) to Capstead Mortgage Trust III (the “Trust”) and
Sale of Trust Securities (the “Trust Securities”) of the Trust

Ladies and Gentlemen:
     In accordance with your request, Capstead Mortgage Corporation (the
“Company”) hereby makes the following representations in connection with the
preparation of your opinion letter as to the United States federal income tax
consequences of the issuance by the Company of the Debentures to the Trust and
the sale of the Trust Securities.
     Company hereby represents that:
     1. The sole assets of the Trust will be the Debentures, any interest paid
on the Debentures to the extent not distributed, proceeds of the Debentures, or
any of the foregoing.
     2. The Company intends to use the net proceeds from the sale of the
Debentures for general corporate purposes.
     3. The Trust was not formed to conduct any trade or business and is not
authorized to conduct any trade or business. The Trust exists for the exclusive
purposes of (i) issuing and selling the Trust Securities, (ii) using the
proceeds from the sale of Trust Securities to acquire the Debentures, and
(iii) engaging only in activities necessary or incidental thereto.
     4. The Company has not entered into an agency agreement with the Trust or
authorized the trustee to act as its agent in dealing with third parties. To the
Company’s knowledge, after due inquiry, the Trust has not acted as the agent of
the Company or of anyone else in dealing with third parties.
     5. The Trust was formed to facilitate direct investment in the assets of
the Trust, and the existence of multiple classes of ownership is incidental to
that purpose. There is no intent to provide holders of such interests in the
Trust with diverse interests in the assets of the Trust.
     6. The Company intends to create a debtor-creditor relationship between the
Company, as debtor, and the Trust, as a creditor, upon the issuance and sale of
the Debentures to the Trust by the Company. The Company will (i) record and at
all times continue to reflect the Debentures as indebtedness on its separate
books and records for financial accounting purposes, and (ii) treat the
Debentures as indebtedness for all United States tax purposes.
     7. During each year, the Trust’s income will consist solely of payments
made by the Company with respect to the Debentures. Such payments will not be
derived from the active conduct of a financial business by the Trust. Both the
Company’s obligation to make such payments and the measurement of the amounts
payable by the Company are defined by the terms of the Debentures. Neither the
Company’s obligation to make such payments nor the measurement of the amounts
payable by the Company is dependent on income or profits of the Company or any
affiliate of the Company.
Capstead Mortgage Corporation/Placement Agreement

B-4-2



--------------------------------------------------------------------------------



 



     8. The Company expects that it will be able to make, and will make, timely
payment of amounts identified by the Debentures as principal and interest in
accordance with the terms of the Debentures with available capital or
accumulated earnings.
     9. Immediately after the issuance of the Debentures, the debt-to-equity
ratio of the Company (as determined on a consolidated basis for financial
accounting purposes) will be within industry norms of debt-to-equity ratios of
publicly traded real estate investment trusts whose principal holdings are
mortgage-backed securities and, in any event, will be no higher than fifteen to
one (15 : 1).
     10. The Company believes that, were it not issuing the Debentures, the
Company would be able to borrow Twenty-Five Million Dollars from financial
institutions or other lenders not related to the Company through stock
ownership, on terms and conditions closely comparable to the terms and
conditions set forth in the Debentures. The Company has not received advice from
any financial institution or any investment banker with which it works that is
inconsistent with this belief.
     11. To the best of our knowledge, the Company is currently in compliance
with all federal, state, and local capital requirements, except to the extent
that failure to comply with any such requirements would not have a material
adverse effect on the Company and its affiliates.
     12. The Company will not issue any class of common stock or preferred stock
senior to the Debentures during their term.
     13. The Internal Revenue Service has not challenged the interest deduction
on any class of the Company’s debt in the last ten (10) years on the basis that
such debt constitutes equity for federal income tax purposes.
     The above representations are accurate as of the date below and will
continue to be accurate through the issuance of the Trust Securities, unless you
are otherwise notified by us in writing. The undersigned understands that you
will rely on the foregoing in connection with rendering certain legal opinions,
and possesses the authority to make the representations set forth in this letter
on behalf of the Company.

             
 
                Very truly yours,    
 
                CAPSTEAD MORTGAGE CORPORATION    
 
           
Date: September 8, 2006
  By:        
 
           
 
           
 
  Title:        
 
           

Capstead Mortgage Corporation/Placement Agreement

B-4-3



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF QUARTERLY REPORT
The Bank of New York
Collateralized Debt Obligation Group
101 Barclay Street, 8E
New York, New York 10286
Attention: Franco B. Talavera
CDO Relationship Manager
     The undersigned, the [Chairman/Vice Chairman/Chief Executive
Officer/President/Vice President/Chief Financial Officer/Treasurer/Assistant
Treasurer], hereby certifies, pursuant to Section 7.9 of the Placement
Agreement, dated as of September 8, 2006, among Capstead Mortgage Corporation.
(the “Company”), Capstead Mortgage Trust III (the “Trust”), on the one hand, and
FTN Financial Capital Markets and Keefe, Bruyette & Woods, Inc., on the other
hand, that, as of [date], [20___], the Company, if applicable, and its
subsidiaries, if applicable, had the following ratios and balances:
As of [Quarterly/Annual Financial Date], 20__

             
Senior secured indebtedness for borrowed money (“Debt”)
  $        
 
             
Senior unsecured Debt
  $        
 
             
Subordinated Debt
  $        
 
             
Total Debt
  $        
 
             
Preferred Stock
  $        
 
             
Total Shareholders’ Equity
  $        
 
             
Ratio of senior secured and unsecured Debt to total Debt
        %  
 
             
Ratio of total Debt to total Capital
        %  
 
             
Net Interest Margin
        %  
 
             
Interest coverage ratio (EBITDA/Interest expense)
        %  
 
             
Fixed charge coverage ratio (EBITDA/Interest expense + preferred dividends +
amortization of amortized debt)
        %  
 
             
Net Income
  $        
 
             
Most recently declared common stock dividend per share (amount per share and
date of declaration)
  $        
 
           
 
                /            /    

Capstead Mortgage Corporation/Placement Agreement

C-1



--------------------------------------------------------------------------------



 



[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20___and all financial statements required to be filed
with any Governmental Entity (as defined in the Placement Agreement) other than
the Securities and Exchange Commission for the year ended [date], 20___]
[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries and all financial
statements required to be filed with any Governmental Entity (as defined in the
Placement Agreement) other than the Securities and Exchange Commission for the
fiscal quarter ended [date], 20___.]
The financial statements fairly present in all material respects, in accordance
with U S generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[___quarter interim] [annual] period ended [date], 20___, and such financial
statements have been prepared in accordance with GAAP consistently applied
throughout the period involved (except as otherwise noted therein).
     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this                      day of                     , 20___.

             
 
                CAPSTEAD MORTGAGE CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
                8401 North Central Expressway, Suite 800         Dallas, Texas
75225-4410         214-874-2350    

Capstead Mortgage Corporation/Placement Agreement

C-2